
	
		I
		111th CONGRESS
		2d Session
		H. R. 5820
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Rush (for
			 himself, Mr. Waxman,
			 Ms. Castor of Florida,
			 Ms. DeGette,
			 Ms. Schakowsky, and
			 Mr. Sarbanes) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Toxic Substances Control Act to ensure that
		  the public and the environment are protected from risks of chemical exposure,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Toxic Chemicals Safety Act of
			 2010.
		2.Findings, policy,
			 and goal
			(a)Findings,
			 policy, and goalSection 2 of
			 the Toxic Substances Control Act (15 U.S.C. 2601) is amended—
				(1)by striking
			 Intent in the section heading and
			 inserting Goal; and
				(2)by striking
			 subsections (a) through (c) and inserting the following:
					
						(a)FindingsCongress
				finds that—
							(1)the chemical
				industry is an important part of the United States economy and provides
				valuable products that are used in diverse manufacturing industries and other
				commercial, institutional, and consumer applications;
							(2)more than 3
				decades after the enactment of the Toxic Substances Control Act, the public and
				the environment in the United States are still exposed to thousands of
				chemicals whose safety has not been adequately reviewed;
							(3)biomonitoring
				reveals that people in the United States have many hazardous chemicals in their
				bodies;
							(4)the potential for
				adverse effects from chemical exposures is modulated by developmental changes
				in metabolism, physiology, and pathways of exposure, with increased potential
				for adverse effects from exposures that occur in utero, during infancy, and
				during other critical periods of development;
							(5)there is
				significant global trade in the chemical sector and many of the companies that
				conduct business in the United States must also comply with chemical safety
				regulatory programs in other countries, and the data that are generated to
				comply with these other regulatory programs may be useful in understanding the
				hazards of and exposures to chemicals in the United States; and
							(6)a revised policy
				on the safety of chemicals will assist in renewing the manufacturing sector of
				the United States, create new and safer jobs, spur innovations in green
				chemistry, restore confidence domestically and internationally in the safety of
				products of the United States, and ensure that products of the United States
				remain competitive in the global market.
							(b)PolicyIt
				is the policy of the United States—
							(1)to protect the
				health of children, workers, consumers, and the public, and to protect the
				environment from adverse effects of exposures to chemicals;
							(2)to promote the use
				of safer alternatives and other actions that reduce use of and exposure to
				hazardous chemicals and reward innovation in developing safer chemicals,
				processes, and products;
							(3)to require that
				all chemicals in commerce meet a risk-based safety standard that protects
				disproportionately vulnerable and affected populations and the
				environment;
							(4)to require
				manufacturers and processors to provide sufficient health and environmental
				information for the chemicals which they manufacture or process as a condition
				of allowing distribution of such chemicals in commerce;
							(5)to improve the
				quality of information on chemical safety and use;
							(6)to guarantee the
				right of the public and workers to know about the risks associated with
				chemicals that they may be exposed to by maximizing public access to
				information on such chemicals;
							(7)to strengthen
				cooperation between and among the Federal Government and State, municipal,
				tribal, and foreign governments;
							(8)to ensure the
				Administrator has the authority to develop sufficient information to assess
				chemical safety, and to act effectively when the Administrator obtains
				information that indicates there are risks of harmful chemical exposure;
				and
							(9)to replace, reduce, and refine testing on
				animals by promoting and funding the development of more efficient test methods
				and strategies.
							(c)GoalIt
				is the goal of the United States to protect health and the environment by
				addressing exposure to harmful chemicals distributed in commerce, including
				exposure of vulnerable or disproportionately affected populations, by—
							(1)determining
				whether all chemicals in commerce meet the safety standard under this
				title;
							(2)restricting the
				manufacture, processing, use, distribution in commerce, or disposal of a
				chemical, where warranted; and
							(3)encouraging the
				replacement of harmful chemicals and processes with safer
				alternatives.
							.
				(b)Conforming
			 amendmentThe table of
			 contents for the Toxic Substances Control Act is amended by amending the item
			 relating to section 2 to read as follows:
				
					
						Sec. 2. Findings, policy, and
				goal.
					
					.
			3.Definitions and
			 Determinations
			(a)Definitions and
			 DeterminationsSection 3 of
			 the Toxic Substances Control Act (15 U.S.C. 2602) is amended—
				(1)by
			 striking—
					
						3.DefinitionsAs used in this
				Act:
						 and inserting the
				following:
					
						3.Definitions and
				Determinations
							(a)DefinitionsAs used in this
				Act:
							;
				(2)in subsection (a),
			 (relating to definitions, as designated by paragraph (1))—
					(A)in paragraph
			 (2)—
						(i)in subparagraph
			 (A)—
							(I)by striking
			 Except as provided in subparagraph (B), the term and inserting
			 The term;
							(II)in clause (i), by
			 striking and after nature,;
							(III)in clause (ii),
			 by striking the period at the end and inserting , and;
			 and
							(IV)by adding at the
			 end the following new clause:
								
									(iii)any form of a substance determined by the
				Administrator to be a chemical substance under subsection
				(b)(1).
									;
				and
							(ii)in subparagraph
			 (B)—
							(I)by striking clause
			 (ii) and inserting the following:
								
									(ii)any alcoholic beverage (as defined in
				section 214 of the Federal Alcohol Administration
				Act),
									;
							(II)in clause (iii), by striking
			 product, inserting product (as defined in section 201 of
			 the Federal Food, Drug, and Cosmetic Act), and; and
							(III)by striking
			 clauses (v) and (vi) and the matter following clause (vi);
							(B)in paragraph (4)—
						(i)by striking
			 or after or article;; and
						(ii)by inserting
			 ; or to export or offer for export the substance, mixture, or article,
			 except for demonstrated use solely as a pesticide (as defined in the Federal
			 Insecticide, Fungicide, and Rodenticide Act), food, food additive, drug,
			 cosmetic, or device (as such terms are defined in section 201 of the Federal
			 Food, Drug, and Cosmetic Act) and including poultry, poultry products, meat,
			 meat food products (as defined in section 1(j) of the Federal Meat Inspection
			 Act), eggs, and egg products (as defined in section 4 of the Egg Products
			 Inspection Act) after article after its introduction into
			 commerce;
						(C)in paragraph (5),
			 by inserting ambient and indoor after includes water,
			 ;
					(D)in paragraph (7),
			 by inserting , except for demonstrated use solely as a pesticide (as
			 defined in the Federal Insecticide, Fungicide, and Rodenticide Act), food, food
			 additive, drug, cosmetic, or device (as such terms are defined in section 201
			 of the Federal Food, Drug, and Cosmetic Act) and including poultry, poultry
			 products, meat, meat food products (as defined in section 1(j) of the Federal
			 Meat Inspection Act), eggs, and egg products (as defined in section 4 of the
			 Egg Products Inspection Act) after produce, or
			 manufacture;
					(E)in paragraph (9),
			 by striking which is not included in the chemical substance list
			 compiled and published under section 8(b) and inserting for
			 which no declaration has been submitted under section 8(a)(2), except that,
			 with respect to the first year after the date of enactment of the Toxic
			 Chemicals Safety Act of 2010, such term shall not include a chemical substance
			 distributed in commerce as of such date of enactment;
					(F)in paragraph (10),
			 after subparagraph (B), by adding the following:
						
							Except
				such term shall not include preparation for demonstrated use solely as a
				pesticide (as defined in the Federal Insecticide, Fungicide, and Rodenticide
				Act), food, food additive, drug, cosmetic, or device (as such terms are defined
				in section 201 of the Federal Food, Drug, and Cosmetic Act) and including
				poultry, poultry products, meat, meat food products (as defined in section 1(j)
				of the Federal Meat Inspection Act), eggs, and egg products (as defined in
				section 4 of the Egg Products Inspection Act). Relabeling or redistributing a
				container holding a chemical substance or mixture where no repackaging of the
				chemical substance or mixture occurs does not constitute processing of the
				chemical substance or mixture. Relabeling, redistributing, or repackaging an
				article containing a chemical substance or mixture, including incorporating the
				article into another article, does not constitute processing of the chemical
				substance or
				mixture..
					(G)by striking
			 paragraph (12) and redesignating paragraphs (13) and (14) as paragraphs (12)
			 and (13), respectively; and
					(H)by adding at the
			 end the following new paragraphs:
						
							(14)The term
				adverse effect means a chemical or biochemical change, anatomic
				change, or functional impairment, or a known precursor to such a change or
				impairment, that—
								(A)has the potential
				to impair the performance of an anatomic structure of a vital system of an
				organism or progeny of an organism;
								(B)causes
				irreversible change in the homeostasis of an organism;
								(C)increases the
				susceptibility of an organism or progeny of an organism to other chemical or
				biological stressors or reduces the ability of an organism or progeny of an
				organism to respond to additional health or environmental challenges; or
								(D)affects, alters,
				or harms the environment such that the health of humans or other organisms is
				directly or indirectly threatened.
								In order
				to reflect best available science, the Administrator may, by rule, revise the
				definition of such term for purposes of this Act in such a way that reflects
				the state of the science and provides for equal or greater protection of health
				and the environment.(15)The term
				aggregate exposure means all exposure from—
								(A)manufacture,
				processing, distribution, use, and disposal;
								(B)manufacturing or
				processing of the substance for use as a pesticide, food, food additive, drug,
				cosmetic, or device;
								(C)contamination of
				food, air, water, soil, house dust, and any other environmental media from
				current or prior uses or activity;
								(D)permitted sources
				of pollution;
								(E)nonpoint sources
				of pollution; and
								(F)documented
				background levels from natural and anthropogenic sources.
								(16)The term bioaccumulative
				means, with respect to a chemical substance or mixture, that the chemical
				substance or mixture, as determined by the Administrator, can significantly
				accumulate in biota, as indicated through monitoring data, or is highly likely
				to accumulate in biota, as indicated by other evidence. In order to reflect
				best available science, the Administrator may, by rule, revise the definition
				of such term for purposes of this Act in such a way that reflects the state of
				the science and provides for equal or greater protection of health and the
				environment.
							(17)The term
				chemical identity means, with respect to a chemical
				substance—
								(A)each common and
				trade name of the chemical substance;
								(B)the name of the
				chemical substance appearing in International Union of Pure and Applied
				Chemistry nomenclature and 9th Collective Index format;
								(C)the Chemical
				Abstracts Service registration number of the chemical substance; and
								(D)the molecular
				structure and the molecular identity of the chemical substance.
								(18)The term
				cumulative exposure means the sum of aggregate exposure to—
								(A)each of the
				chemical substances that are known or, where supported by scientific consensus,
				suspected to contribute appreciably to the risk of the same adverse effect;
				and
								(B)mixtures
				containing chemical substances described in subparagraph (A).
								(19)The term
				Federal agency means any department, agency, or other
				instrumentality of the Federal Government, any independent agency or
				establishment of the Federal Government including any Government corporation,
				and the Government Printing Office.
							(20)The term
				importer means any person who imports a chemical substance or
				mixture, or any article containing a chemical substance or mixture, for
				distribution in commerce.
							(21)The term persistent means,
				with respect to a chemical substance or mixture, that the chemical substance or
				mixture, as determined by the Administrator, significantly persists in 1 or
				more environmental media, as indicated by monitoring data or other evidence. In
				order to reflect best available science, the Administrator may, by rule, revise
				the definition of such term for purposes of this Act in such a way that
				reflects the state of the science and provides for equal or greater protection
				of health and the environment.
							(22)The term
				substance characteristic means, with respect to a particular
				chemical substance, the physical and chemical characteristics that may vary for
				such substance, and whose variation may bear on the toxicological properties or
				the exposure potential of the substance, including—
								(A)structure and
				composition;
								(B)size or size
				distribution;
								(C)shape;
								(D)surface
				structure;
								(E)reactivity;
				and
								(F)other
				characteristics and properties that may bear on toxicological properties or
				exposure potential.
								(23)The term
				toxic, with respect to a chemical substance or mixture, means that
				the chemical substance or mixture, or a metabolite or degradation product of
				such substance or mixture, has a toxicological property—
								(A)that causes an
				adverse effect that has been demonstrated in humans or other organisms;
				or
								(B)for which the
				weight of evidence (such as demonstration of such an adverse effect as
				described in subparagraph (A) in laboratory studies or data for a chemical from
				the same chemical class that exhibits such an adverse effect) demonstrates the
				potential for an adverse effect in humans or other organisms.
								(24)The term
				toxicological property means established toxicity, adverse
				effects, or established precursors to such toxicity or adverse effects,
				including effects of exposure to a chemical substance or mixture on—
								(A)mortality;
								(B)morbidity,
				including carcinogenesis;
								(C)genetics,
				including mutagenicity, genotoxicity, and epigenetics;
								(D)reproduction;
								(E)growth and
				development;
								(F)the immune
				system;
								(G)the endocrine
				system;
								(H)the brain or
				nervous system;
								(I)other organ
				systems; or
								(J)any other
				biological functions in humans or other organisms.
								(25)The term
				use means any utilization of a chemical substance or mixture that
				is not otherwise covered by the terms manufacture or process, and may
				include—
								(A)any composition of
				the chemical substance with other chemical substances;
								(B)any group of
				utilizations determined by the Administrator to be a single use under
				subsection (b)(2).
								Relabeling
				or redistributing a container holding a chemical substance or mixture where no
				repackaging of the chemical substance or mixture occurs does not constitute use
				of the chemical substance or mixture.(26)The term
				vulnerable population means a population that is subject to a
				disproportionate exposure to, or potential for a disproportionate adverse
				effect from exposure to, a chemical substance or mixture, including—
								(A)infants, children,
				and adolescents;
								(B)pregnant women
				(including effects on fetal development);
								(C)the
				elderly;
								(D)individuals with
				preexisting medical conditions;
								(E)workers;
				and
								(F)members of any
				other appropriate population identified by the Administrator based on
				consideration of—
									(i)socioeconomic
				status;
									(ii)racial or ethnic
				background;
									(iii)culturally
				influenced dietary or other practices or factors; or
									(iv)other similar
				factors identified by the
				Administrator.
									;
				and
					(3)by adding at the
			 end the following new subsection:
					
						(b)Determinations
							(1)The Administrator may determine different
				forms of a chemical substance with a particular molecular identity to be
				different chemical substances for purposes of this Act, based on variations in
				the substance characteristics. New forms of existing chemical substances so
				determined shall be considered new chemical substances for purposes of this
				Act.
							(2)The Administrator
				may determine different uses of a chemical substance or mixture to be the same
				use for purposes of this Act, based on industry classification systems or
				factors determined by the Administrator to indicate similarity in use and
				exposure, provided that such systems or factors ensure that the different uses
				treated as the same use under this paragraph do not involve materially
				different patterns, pathways, or degrees of
				exposure.
							.
				(b)Conforming
			 amendmentThe table of
			 contents for the Toxic Substances Control Act is amended by amending the item
			 relating to section 3 to read as follows:
				
					
						Sec. 3. Definitions and
				Determinations.
					
					.
			4.Minimum Data Set
			 and Testing of Chemical Substances and MixturesSection 4 of the Toxic Substances Control
			 Act (15 U.S.C. 2603) is amended as follows:
			(1)By amending subsection (a) to read as
			 follows:
				
					(a)Minimum data
				set
						(1)Not later than 1 year after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, the Administrator shall
				establish, by rule, the data that constitute the minimum data set for
				substances described in paragraph (2). The rule shall—
							(A)require
				manufacturers and processors to submit a minimum data set that the
				Administrator determines will be useful in conducting safety standard
				determinations pursuant to section 6(b) or carrying out any provision of this
				Act, and shall include information on—
								(i)chemical
				identity;
								(ii)substance
				characteristics;
								(iii)biological and
				environmental fate and transport;
								(iv)toxicological
				properties;
								(v)volume
				manufactured, processed, or imported;
								(vi)intended uses;
				and
								(vii)exposures from
				all stages of the chemical substance or mixture’s lifecycle that are known or
				reasonably foreseeable to the party submitting the data set;
								(B)provide for varied
				or tiered testing;
							(C)establish
				requirements for manufacturers and processors to update their minimum data set
				submissions, as appropriate; and
							(D)be updated by the
				Administrator not less often than once every 5 years.
							(2)Except as provided
				in paragraph (3), the manufacturers and processors of a chemical substance or
				mixture shall submit the minimum data set established by the rule under
				paragraph (1), accompanied by the certification described in section 8(i), to
				the Administrator—
							(A)for an existing
				chemical substance or mixture, not later than the earlier of—
								(i)18 months after the date on which the
				Administrator lists the chemical substance or mixture on the priority list
				under section 6(a); or
								(ii)for chemical
				substances produced—
									(I)at high volumes,
				as determined by the Administrator, 3 years after the date of enactment of the
				Toxic Chemicals Safety Act of 2010;
									(II)at moderate
				volumes, as determined by the Administrator, 4 years after the date of
				enactment of the Toxic Chemicals Safety Act of 2010; or
									(III)at low volumes,
				as determined by the Administrator, 5 years after the date of enactment of the
				Toxic Chemicals Safety Act of 2010; or
									(B)for a new chemical
				substance, the date on which the notice required under section 5(a)(1)(A) is
				submitted.
							(3)No minimum data
				set shall be required to be submitted by manufacturers and processors of a
				chemical substance listed under section 6(a)(1)(A) or exempted from the
				requirement pursuant to section 39 or section 32 or for a safer alternative
				approved pursuant to section 35.
						(4)If a manufacturer
				or processor is in violation of paragraph (2), the Administrator may impose
				penalties, pursuant to section 16, on such manufacturer or processor, or, by
				order, impose conditions, including prohibitions, on the manufacture,
				processing, or distribution in commerce of the chemical substance, or any
				mixture or article containing the chemical substance, by such manufacturer or
				processor.
						.
			(2)In subsection
			 (b)—
				(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(B)by redesignating
			 paragraphs (4) and (5) as paragraphs (7) and (8), respectively;
				(C)in paragraph
			 (1)—
					(i)by striking
			 A rule under subsection (a) shall include and all that follows
			 through during the period prescribed under subparagraph (C);
			 and
					(D)by striking the
			 following:
					
						(b)(1)Testing requirement
				rule
							 and inserting the following:
				
					
						(b)Testing rules
				and orders
							(1)The Administrator
				may, by rule or order, after notice and opportunity for comment, require
				testing in addition to the requirements for the minimum data set under
				subsection (a) with respect to any chemical substance or mixture and the
				submission of test results by a specified date, as necessary for making a
				safety standard determination under section 6(b) or carrying out any provision
				of this Act.
							(2)If a manufacturer or processor is in
				violation of paragraph (1), the Administrator may impose penalties, pursuant to
				section 16, on such manufacturer or processor, or, by order, impose conditions,
				including prohibitions, on the manufacture, processing, or distribution in
				commerce of the chemical substance, or any mixture or article containing the
				chemical substance, by such manufacturer or processor.
							(3)A rule or order
				under paragraph (1) shall include—
								(A)identification of
				the chemical substance or mixture for which testing is required;
								(B)the testing
				required and justification for such testing, and may specify test protocols and
				methodology for testing for such substance or mixture in accordance with
				section 34(c); and
								(C)a specification of
				the period (which period may not be of unreasonable duration) within which the
				persons required to conduct the testing shall submit to the Administrator data
				developed in accordance with a methodology referred to in subparagraph
				(B).
								In determining the testing, test
				protocols, and methodology, and period to be included, pursuant to
				subparagraphs (B) and (C), in a rule or order under paragraph (1), the
				Administrator shall consider the relative costs of the various test protocols
				and methodologies which may be required under the rule or order and the
				reasonably foreseeable availability of the facilities and personnel needed to
				perform the testing required under the rule or order. Any such rule or order
				may require the submission to the Administrator of preliminary data during the
				period prescribed under subparagraph
				(C).;
				(E)by amending
			 paragraph (4), as redesignated by subparagraph (A) of this paragraph, to read
			 as follows:
					
						(4)(A)(i)The health and
				environmental effects for which testing may be prescribed include any
				toxicological property and any other adverse effect which may be considered in
				a safety standard determination under section 6(b).
								(ii)The exposure information for which
				testing may be prescribed includes biological or environmental fate and
				transport, monitoring for the presence of the chemical substance or mixture (or
				a metabolite or degradation byproduct of the chemical substance or mixture) in
				animal or human biological media or environmental media, and any other exposure
				information which may be considered in a safety standard determination under
				section 6(b).
								(iii)The characteristics of chemical
				substances and mixtures for which testing may be prescribed include
				persistence, bioaccumulation, and any other relevant substance characteristic
				which may be considered in a safety standard determination under section
				6(b).
								(B)The methodologies that may be
				prescribed in testing include epidemiologic studies, industrial hygiene
				surveys, biomonitoring studies, serial or hierarchical tests, in vitro tests,
				and whole animal tests consistent with section 34, except that before
				prescribing epidemiologic studies or industrial hygiene surveys of employees,
				the Administrator shall consult with the Director of the National Institute for
				Occupational Safety and Health.
							(C)From time to time, but not less than
				once each 12 months, the Administrator shall review the adequacy of the
				methodology for testing prescribed in rules or orders under paragraph (1) and
				shall, if necessary, institute proceedings to make appropriate revisions of
				such
				methodology.
							;
				(F)in paragraph (5),
			 as redesignated by subparagraph (A) of this paragraph—
					(i)by striking
			 subparagraph (B);
					(ii)by striking (A) A rule under
			 subsection (a) respecting a chemical substance or mixture shall require the
			 persons described in subparagraph (B) and inserting A rule or
			 order under paragraph (1) respecting a chemical substance or mixture shall
			 specify the persons required; and
					(iii)by
			 inserting in which case all parties remain individually liable for the
			 testing requirements after on behalf of the persons making the
			 designation;
					(G)by inserting after
			 paragraph (5), as redesignated by subparagraph (A) of this paragraph, the
			 following new paragraph:
					
						(6)Any biomonitoring study of the public
				regarding a chemical substance or any metabolite or degradation byproduct of
				such substance shall be conducted by the Director of the Centers for Disease
				Control and Prevention in collaboration with the Administrator, at the expense
				of the manufacturers and processors of the chemical substance. Any
				biomonitoring study of employees regarding a chemical substance or any
				metabolite or degradation byproduct of such substance may be conducted by the
				relevant employer, at the expense of the manufacturers and processors of the
				chemical substance, in collaboration with the Director of the National
				Institute of Occupational Safety and Health and the
				Administrator.
						;
				(H)in paragraph (7),
			 as redesignated by subparagraph (B) of this paragraph—
					(i)by striking under subsection
			 (a) in both places it appears and inserting or order under
			 paragraph (1);
					(ii)by striking
			 repeals the rule in both places it appears and inserting
			 withdraws the rule or order; and
					(iii)by striking
			 repeals the application of the rule and inserting
			 withdraws the rule or order as applied; and
					(I)by amending
			 paragraph (8), as redesignated by subparagraph (B) of this paragraph, to read
			 as follows:
					
						(8)Rules issued under subsection (a) and
				paragraph (1) (and any substantive amendment thereto or repeal thereof) shall
				be promulgated pursuant to section 553 of title 5, United States
				Code.
						.
				(3)In subsection
			 (c)—
				(A)in paragraph
			 (1)—
					(i)by inserting
			 or order after rule; and
					(ii)by striking
			 subsection (a) and inserting subsection (a) or
			 (b)(1);
					(B)in paragraph
			 (2)—
					(i)by striking
			 under subsection (a) and inserting under subsection
			 (b)(1); and
					(ii)by inserting
			 or order after rule each place it appears;
					(C)in paragraph
			 (3)(B)(i), by striking promulgated under subsection (a) and
			 inserting or order issued under subsection (b)(1);
				(D)in paragraph
			 (4)—
					(i)in subparagraph
			 (A)—
						(I)by striking
			 promulgated under subsection (a) and inserting issued
			 under subsection (b)(1); and
						(II)by inserting
			 or order after rule each place it appears;
			 and
						(ii)in subparagraph
			 (B)—
						(I)by striking
			 promulgated under subsection (a) and inserting or order
			 issued under subsection (b)(1); and
						(II)by inserting
			 or order after such rule; and
						(III)by inserting
			 or order after requirements of the rule;
			 and
						(E)by adding at the
			 end the following new paragraph:
					
						(5)If a manufacturer or processor has
				submitted a declaration of permanent cessation of manufacture or processing
				under section 8(a)(3) for a chemical substance or mixture, the manufacturer or
				processor shall be exempted from the requirements of this section with regard
				to such chemical substance or
				mixture.
						.
				(4)In subsection
			 (d)—
				(A)by striking
			 under subsection (a) and inserting or order issued under
			 subsection (a) or (b)(1);
				(B)by inserting
			 Such notice shall not be interpreted as meeting the requirements of the
			 rule or order, unless otherwise indicated. before Subject to
			 section 14, each notice shall; and
				(C)by inserting
			 and be added to the public database established pursuant to section
			 8(d) after Administrator for examination by any
			 person.
				(5)In subsection
			 (e)—
				(A)in the subsection
			 heading, by striking Priority list and inserting
			 Interagency Testing
			 Committee;
				(B)in paragraph (1)—
					(i)in subparagraph (A)—
						(I)by striking
			 for the promulgation of a rule under subsection (a) and
			 inserting for listing under section 6(a)(1) and promulgation of testing
			 rules or orders under subsection (b)(1);
						(II)in clause (v), by
			 striking an unreasonable and inserting a
			 substantial; and
						(III)in the matter
			 following clause (viii)—
							(aa)by
			 striking cancer, gene mutations, or birth defects and inserting
			 adverse effects on health or the environment;
							(bb)by
			 striking under subsection (a) each place it appears and
			 inserting under subsection (b)(1); and
							(cc)by
			 striking The total number of chemical substances and mixtures on the
			 list which are designated under the preceding sentence may not, at any time,
			 exceed 50.; and
							(ii)in subparagraph
			 (B), by striking rulemaking proceeding under subsection (a) and
			 inserting proceeding to promulgate a rule or issue an order under
			 subsection (b)(1); and
					(C)in paragraph
			 (2)(A)—
					(i)by
			 striking eight members and inserting 10 members;
			 and
					(ii)by
			 adding at the end the following new clauses:
						
							(ix)One member appointed by the Commissioner of
				the Food and Drug Administration from officers or employees of the
				Administration.
							(x)One member appointed by the
				Chairman of the Consumer Product Safety Commission from officers or employees
				of the
				Commission.
							.
					(6)By amending
			 subsection (f) to read as follows:
				
					(f)Requests from
				other Federal agencies for additional information or testing
						(1)In
				generalIf a Federal agency determines that information relating
				to a chemical substance or mixture, including data derived from new testing or
				monitoring, would assist such agency in carrying out duties or exercising
				authority of such agency, but such information is not available to the agency,
				such agency may request the Administrator to seek such information on its
				behalf.
						(2)Duty of
				AdministratorNot later than 60 days after the date of receipt of
				a request under paragraph (1), the Administrator shall—
							(A)if in possession
				of the requested data, make such data available to the requesting agency,
				subject to section 14;
							(B)issue an order,
				under section 8(b)(1), requiring the submission of existing data to the
				requesting agency and to the Administrator;
							(C)issue a rule or
				order, under subsection (b), to develop such data, and require such data be
				furnished to the requesting agency and to the Administrator; or
							(D)publish in the
				Federal Register the reason for not taking any of the actions described in
				subparagraphs (A) through
				(C).
							.
			(7)By striking
			 subsection (g).
			5.Manufacturing and
			 processing noticesSection 5
			 of the Toxic Substances Control Act (15 U.S.C. 2604) is amended as
			 follows:
			(1)By amending
			 subsection (a) to read as follows:
				
					(a)New Chemical
				Substances and Mixtures and New Uses of Chemical Substances and
				Mixtures
						(1)Except as provided
				in subsection (d), no person may manufacture or process a new chemical
				substance or mixture, or manufacture or process any chemical substance or
				mixture for a use which the Administrator has determined, in accordance with
				paragraph (2), is a new use, unless—
							(A)such person submits to the Administrator,
				at least 90 days before such manufacture or processing, a notice, in accordance
				with subsection (c) and section 8(i), of such person’s intention to manufacture
				or process such chemical substance or mixture and such person complies with any
				applicable requirement of subsection (b); and
							(B)the Administrator
				finds that—
								(i)such use is a critical use as determined
				pursuant to section 6(e);
								(ii)in the case of a chemical substance or
				mixture that has not already been determined to meet the safety standard under
				section 6(b), the chemical substance or mixture meets the safety standard under
				section 6(b), with or without conditions; or
								(iii)in the case of a chemical substance or
				mixture that has already been determined to meet the safety standard under
				section 6(b) without inclusion of the proposed new use, the chemical substance
				or mixture continues to meet the safety standard under section 6 for all
				intended uses including the new use, with or without conditions.
								(2)A use shall be determined by the
				Administrator to be new if—
							(A)the chemical
				substance or mixture has already received a safety standard determination under
				section 6(b) which did not include the use; or
							(B)the proposed use
				will result in manufacturing or processing of the chemical substance or mixture
				at a significantly increased volume, as determined by the Administrator, above
				that considered in the safety standard determination under section 6(b).
							(3)Not later than 30
				days after the date on which a manufacturer or processor commences
				manufacturing or processing of a new chemical substance or mixture or commences
				manufacturing or processing of a chemical substance or mixture for a new use,
				the manufacturer or processor shall submit to the Administrator a notice of
				commencement of manufacture or
				processing.
						.
			(2)By amending
			 subsection (b) to read as follows:
				
					(b)Submission of
				Data for Uses and Manufacturers or Processors Not Previously Declared
						(1)For a chemical
				substance or mixture which is not new that has not yet received a safety
				standard determination under section 6(b), any manufacturer or processor who
				manufactures, processes, or distributes in commerce the chemical substance or
				mixture for a use that has not previously been declared under section 8(a),
				shall submit the declaration required by section 8(a) within 6 months of
				initiating manufacture, processing, or distribution, for that use.
						(2)Any manufacturer
				or processor who manufactures, processes, or distributes in commerce a chemical
				substance for a use that the particular manufacturer or processor has not
				previously declared under section 8(a), even where such use has previously been
				declared by another party, shall submit the declaration required by section
				8(a) within 6 months of initiating manufacture, processing, or distribution for
				that use.
						(3)For any chemical
				substance subject to a Significant New Use Rule pursuant to part 721 of title
				40, Code of Federal Regulations, as of the date of enactment of the Toxic
				Chemicals Safety Act of 2010, the requirements of that rule shall apply to all
				manufacturers and processors of the chemical substance whether or not the
				Administrator determines a use to be new pursuant to subsection (a), unless and
				until the chemical substance receives a safety standard determination and, if
				appropriate, conditions or prohibitions are imposed pursuant to section 6,
				after which the Significant New Use Rule shall cease to apply.
						(4)For a chemical
				substance or mixture that is subject to a rule or order under section 4, the
				manufacturer or processor of such chemical for any use which has not previously
				been declared under section 8 shall submit to the Administrator any data
				required in accordance with such rule or order with the notice under subsection
				(a)(1)(A) or the declaration under this subsection, as appropriate.
						(5)Not later than 90
				days after submission of a notice under subsection (a)(1)(A), and data under
				paragraph (4), if required, the Administrator shall determine, pursuant to
				subsection (a)(1)(B), whether the use is a critical use or whether a safety
				standard determination is required by that paragraph. Not later than 9 months
				after the date of such determination, the Administrator shall complete any such
				required safety standard determination. The Administrator’s failure to make a
				determination pursuant to this paragraph in a timely manner shall not be deemed
				to satisfy subsection
				(a)(1)(B).
						.
			(3)By striking
			 subsection (c) and redesignating subsection (d) as subsection (c).
			(4)By amending
			 subsection (c), as redesignated by paragraph (3) of this section, to read as
			 follows:
				
					(c)Content of
				notice; publicationsThe
				notice required by subsection (a)(1)(A) shall include—
						(1)the declaration
				under section 8(a)(2);
						(2)the minimum data
				set, as defined pursuant to section 4(a); and
						(3)a statement that
				the chemical substance or mixture is reasonably anticipated to meet or continue
				to meet the safety standard under section 6(b), and a justification for such
				statement.
							Such a
				notice shall be made available, subject to section 14, in the public database
				established pursuant to section
				8(d).;
			(5)By striking
			 subsections (e), (f), and (g), and redesignating subsections (h) and (i) as
			 subsections (d) and (e), respectively.
			(6)In subsection (d),
			 as redesignated by paragraph (5) of this section—
				(A)by redesignating
			 paragraphs (1) through (3) as paragraphs (3) through (5), respectively;
				(B)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively;
				(C)by striking
			 paragraph (4);
				(D)by inserting,
			 before paragraph (3), as redesignated by subparagraph (A) of this paragraph,
			 the following new paragraphs:
					
						(1)Any new chemical substance or new use of a
				chemical substance or mixture approved pursuant to section 35 as a safer
				alternative shall be exempt from the requirements of this section.
						(2)The Administrator
				may exempt any new chemical substance or new use of a chemical substance or
				mixture from the requirements of this section pursuant to section
				39.
						;
				(E)in paragraph (3),
			 as redesignated by subparagraph (A) of this paragraph—
					(i)by inserting
			 and by order, after upon application,; and
					(ii)by striking
			 any unreasonable and inserting a
			 substantial;
					(F)in paragraph (4), as redesignated by
			 subparagraph (A) of this paragraph—
					(i)by amending
			 subparagraph (A) to read as follows:
						
							(A)The Administrator shall exempt any person
				from the requirement to submit data for a chemical substance or mixture
				pursuant to subsection (b)(4), if upon receipt of an application from such
				person, the Administrator determines that—
								(i)the chemical substance or mixture
				with respect to which such application was submitted is equivalent to a
				chemical substance or mixture for which data has been submitted to the
				Administrator as required by this Act; and
								(ii)submission of data by the
				applicant on such substance or mixture would be duplicative of data which has
				been submitted to the Administrator in accordance with subsection
				(b)(4).
								No
				exemption which is granted under this subparagraph with respect to the
				submission of data for a chemical substance or mixture may take effect before
				the beginning of the reimbursement period applicable to such
				data.;
				and
					(ii)in subparagraph
			 (B), by striking subsection (b)(2) each place it appears and
			 inserting subsection (b)(4);
					(G)in paragraph (6),
			 as redesignated by subparagraph (B) or this paragraph, by inserting ,
			 including occupational exposure after human or environmental
			 exposure; and
				(H)in paragraph (7),
			 as redesignated by subparagraph (B) of this paragraph, by striking (1)
			 or (5) and inserting (3) or (6).
				6.Prioritization,
			 safety standard determination, and risk management
			(a)Safety standard
			 determinationSection 6 of
			 the Toxic Substances Control Act (15 U.S.C. 2605) is amended as follows:
				(1)By amending the
			 section heading to read as follows: Prioritization, safety standard determination, and risk
			 management.
				(2)By striking
			 subsection (d).
				(3)By redesignating
			 subsections (e) and (f) as subsections (f) and (g), respectively.
				(4)By redesignating
			 subsections (a) through (c) as subsections (c) through (e),
			 respectively.
				(5)By inserting
			 before subsection (c), as redesignated by paragraph (4) of this subsection, the
			 following new subsections:
					
						(a)Priority List
				for safety standard determinations
							(1)Establishment of
				List
								(A)As of the date of
				enactment of the Toxic Chemicals Safety Act of 2010, there shall be established
				a list of chemical substances for which safety standard determinations under
				this section shall first be made, which shall consist of the following chemical
				substances:
									(i)Bisphenol
				A.
									(ii)Formaldehyde.
									(iii)N–Hexane.
									(iv)Hexavalent
				chromium.
									(v)Methylene
				chloride.
									(vi)Trichloroethylene.
									(vii)Vinyl
				chloride.
									(viii)The following
				phthalates:
										(I)Benzylbutyl
				phthalate.
										(II)Dibutyl
				phthalate.
										(III)Diethylhexyl
				phthalate.
										(IV)Di-isodecyl
				phthalate.
										(V)Di-isononyl
				phthalate.
										(VI)Di-n-hexyl
				phthalate.
										(VII)Di-n-octyl
				phthalate.
										(ix)Perchlorate.
									(x)Tetrachloroethylene.
									(xi)Tris
				(1,3-dichloro-2-propyl) phosphate.
									(xii)Tris
				(2-chloroethyl) phosphate.
									(xiii)Tris
				(2,3-dibromopropyl) phosphate.
									(B)Not later than 12 months after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, the Administrator shall
				update the list established in subparagraph (A) and publish in the Federal
				Register, after notice and opportunity for comment, the updated list which
				shall consist of not fewer than 300 chemical substances, along with a
				justification for such listing. Chemical substances shall be listed at the
				Administrator’s discretion, based on available scientific evidence and
				consideration of their hazard, exposure, or risk relative to other chemical
				substances, aggregate or cumulative exposure, evidence of exposure to humans
				including presence in human or animal biological and environmental media
				including in the workplace, use, volume of manufacture, toxicological
				properties, persistence, bioaccumulation, or other properties indicating
				risk.
								(2)Updating of
				ListThe Administrator shall—
								(A)remove a chemical
				substance from the list under paragraph (1) only after the safety standard
				determination has been made for such chemical substance pursuant to subsection
				(b); and
								(B)add chemical substances to the list
				periodically so that the number of chemical substances on the list will not be
				fewer than 300 at any given time, until such time as all chemical substances
				manufactured, processed, or distributed in commerce have been listed, have
				received a safety standard determination, or have been exempted from the
				requirement to receive a safety standard determination pursuant to section 35
				or section 39. Additions to the list shall be consistent with paragraph (1)
				and, to the extent practicable, based on consideration of hazard, exposure, or
				risk relative to listed chemical substances. Such additions to the list may be
				made in response to petitions under section 21 or recommendations from the
				Interagency Testing Committee under section 4(e).
								(3)MixturesThe
				Administrator may add a mixture to the priority list based on available
				scientific evidence and the considerations for listing described in paragraph
				(1).
							(b) Safety Standard
				Determinations
							(1)Safety
				Standard
								(A)The Administrator
				shall apply, as the safety standard under this title, a standard that takes
				into account aggregate exposure to a chemical substance or mixture and ensures
				that, for all intended uses—
									(i)with regard to
				public health, there is a reasonable certainty that no harm will result,
				including to vulnerable populations; and
									(ii)the public
				welfare is protected.
									(B)In making a
				determination under this subsection, the Administrator shall consider, among
				other relevant factors–—
									(i)the lifecycle of
				the chemical substance or mixture; and
									(ii)available
				information concerning the cumulative effects of exposure to chemical
				substances or mixtures.
									(2)Burden of
				ProofThe manufacturers and processors of a chemical substance or
				mixture shall bear the burden of proving that the chemical substance or mixture
				meets the safety standard.
							(3)Determination
								(A)For each chemical substance or mixture
				listed under subsection (a), the Administrator shall determine whether the
				chemical substance or mixture meets the safety standard, taking into account
				any existing conditions or controls already in effect, or can be made to meet
				the safety standard through the imposition of additional conditions under
				subsection (c), and whether intended uses that do not meet the safety standard
				are critical. In making this determination, the Administrator may consider
				exposures associated with known or foreseeable uses that are not intended uses
				identified by the manufacturers and processors of the substance or
				mixture.
								(B)The determination
				under subparagraph (A) shall be made in keeping with standards for assessment
				developed under paragraph (4).
								(C)Except as provided in subparagraph (D), the
				determination under subparagraph (A) shall be completed and published not later
				than 30 months after the date on which the chemical substance or mixture is
				placed on the priority list, or, for a chemical substance listed in subsection
				(a)(1)(A), not later than 18 months after the date of enactment of the Toxic
				Chemicals Safety Act of 2010.
								(D)In assessing risk to make the determination
				under subparagraph (A), the Administrator may require the submission of
				additional information by the manufacturer or processor. If additional
				information is required, the determination shall be completed and published not
				later than 12 months after the submission of all required information. Failure
				to submit required information in the period specified in section 4(b)(3)(C),
				as applicable, or by such other reasonable deadlines as the Administrator shall
				establish shall constitute grounds for determining that the chemical substance
				or mixture does not meet the safety standard.
								(4)Standards for
				assessment of data
								(A)Not later than 18
				months after the date of enactment of the Toxic Chemicals Safety Act of 2010,
				the Administrator shall, after providing for notice and opportunity for
				comment, develop and publish guidance regarding the use of science in making
				determinations under this subsection. In developing such guidance, the
				Administrator shall rely upon the recommendations of the National Academy of
				Sciences report entitled Science and Decisions.
								(B)Not later than 5
				years after the date of enactment of the Toxic Chemicals Safety Act of 2010,
				and not less often than once every 5 years thereafter, the Administrator shall
				review the guidance under this paragraph and may revise the guidance to reflect
				new scientific developments or understanding.
								(5)PublicationThe
				Administrator shall make publicly available, and enter into the public database
				established pursuant to section 8(d), the determination made pursuant to
				paragraph (3) with a list of allowed uses and any conditions on those uses
				necessary to ensure that the safety standard is met.
							(6)Renewal and
				RedeterminationThe
				determination made pursuant to paragraph (3) regarding a chemical substance or
				mixture shall remain in effect for 15 years, except that the Administrator
				shall make a redetermination pursuant to paragraph (3) if a new use of such
				chemical substance or mixture is proposed under section 5, or new information
				related to such chemical substance or mixture raises a credible question as to
				whether the chemical substance or mixture continues to meet the safety
				standard. The Administrator may renew a determination made pursuant to
				paragraph (3) for additional 15 year periods. The burden of proof for renewal
				of a determination or redetermination shall remain with the manufacturers and
				processors of each chemical substance or mixture.
							(7)Failure to Meet
				DeadlinesIf the Administrator fails to publish or renew a
				determination or publish a redetermination by the applicable deadline pursuant
				to this subsection, the Administrator shall promptly publish notice of such
				failure in the Federal Register, identifying the chemical substance or mixture
				and any information gaps that have impeded the determination, shall prohibit
				new manufacturers or processors or new uses of the chemical substance or
				mixture until the determination is published, and shall require manufacturers
				and processors of the chemical substance or mixture to provide, within a
				reasonable timeframe as determined by the Administrator, written notice to the
				public, their employees and their commercial customers that a safety standard
				determination of the chemical substance or mixture is
				pending.
							.
				(6)By amending subsection (c), as redesignated
			 by paragraph (4) of this subsection, to read as follows:
					
						(c)Risk
				management
							(1)Chemical
				Substances and Mixtures Determined to Meet the Safety Standard without
				ConditionsA chemical
				substance or mixture, for which the Administrator has determined, pursuant to
				subsection (b)(3), that the chemical substance or mixture meets the safety
				standard without imposition of conditions under this subsection, may be
				manufactured, processed, and distributed in commerce for uses identified and
				included in the safety standard determination. The Administrator may make such
				determination contingent on the continuation of conditions or controls already
				in effect, if any.
							(2)Chemical
				Substances and Mixtures Determined to Meet the Safety Standard with
				ConditionsExcept as the Administrator determines pursuant to
				subsection (e), a chemical substance or mixture, for which the Administrator
				has determined, pursuant to subsection (b)(3), that imposition of conditions
				under this subsection is required to ensure that the chemical substance or
				mixture meets the safety standard, shall be subject to conditions on
				manufacture, processing, use, distribution in commerce, or disposal, as
				specified by the Administrator. Such conditions shall be identified in a manner
				that ensures effective and efficient protection of health and the environment
				and may include:
								(A)A
				requirement—
									(i)prohibiting the
				manufacturing, processing, or distribution in commerce of such substance or
				mixture; or
									(ii)limiting the
				amount of such substance or mixture which may be manufactured, processed, or
				distributed in commerce.
									(B)A
				requirement—
									(i)prohibiting the
				manufacture, processing, or distribution in commerce of such substance or
				mixture for—
										(I)a particular use;
				or
										(II)a particular use
				in a concentration in excess of a level specified by the Administrator in the
				safety standard determination; or
										(ii)limiting the
				amount of such substance or mixture which may be manufactured, processed, or
				distributed in commerce for—
										(I)a particular use;
				or
										(II)a particular use
				in a concentration in excess of a level specified by the Administrator in the
				safety standard determination.
										(C)A requirement that such substance or
				mixture, or any article containing such substance or mixture, be marked with or
				accompanied by clear and adequate warnings and instructions with respect to its
				use, distribution in commerce, or disposal or with respect to any combination
				of such activities. The form and content of such warnings and instructions
				shall be prescribed by the Administrator or by the appropriate agency as
				determined under section 9, and shall be consistent with the Globally
				Harmonized System of Labeling and Classification of Chemicals.
								(D)A requirement that manufacturers and
				processors of such substance or mixture make and retain records of the
				processes used to manufacture or process such substance or mixture, or any
				article containing such substance or mixture, and monitor or conduct tests
				which are reasonable and necessary to assure compliance with the requirements
				of any rule applicable under this paragraph.
								(E)A requirement
				prohibiting or otherwise regulating any manner or method of manufacturing,
				processing, distribution in commerce or commercial use of such substance or
				mixture.
								(F)A requirement that
				prescribes specific control measures to reduce occupational exposures shall
				reflect the industrial hygiene hierarchy of controls.
								(G)(i)A requirement prohibiting or otherwise
				regulating any manner or method of disposal of such substance or mixture, or of
				any article containing such substance or mixture, by its manufacturer or
				processor or by any other person who uses, or disposes of, it for commercial
				purposes.
									(ii)A requirement under clause (i) may not
				require any person to take any action which would be in violation of any law or
				requirement of, or in effect for, a State or political subdivision, and shall
				require each person subject to it to notify each State and political
				subdivision or tribe in which a required disposal may occur of such
				disposal.
									(H)A requirement that the manufacturers and
				processors of such chemical substance or mixture, or article containing such
				chemical substance or mixture, develop a risk reduction management plan to
				achieve a risk reduction specified by the Administrator. For all cases in which
				a risk reduction management plan requires a reduction in occupational exposure,
				the specified level or risk reduction is to be achieved through application of
				the industrial hygiene hierarchy of controls.
								Where the
				Administrator determines that conditions under this subsection are necessary to
				ensure that a chemical substance or mixture meets the safety standard, the
				Administrator shall require that such conditions be met within one year after
				publication of the determination under subsection (b), or as quickly as
				feasible and in no case later than 3 years after such publication. The
				Administrator, in determining the deadline for compliance with conditions
				pursuant to this subsection, shall consider human health and the environment as
				the primary and paramount concern, and shall also consider the technological
				feasibility of compliance, the economic impact of compliance, the benefits of
				earlier compliance, and other relevant considerations. After the date or dates
				on which conditions become effective, no person shall manufacture, process, use
				for commercial purposes, distribute in commerce, or dispose of the chemical
				substance or mixture, or any article containing such substance or mixture,
				unless the applicable conditions of the determination are met with respect to
				that person’s activities.(3)Chemical
				substances and mixtures determined not to meet the safety
				standardExcept as the
				Administrator determines pursuant to subsection (e):
								(A)If the
				Administrator determines that an existing chemical substance or mixture has not
				been proven to meet the safety standard, pursuant to subsection (b)(3),
				effective 1 year after publication of that determination, or as quickly as
				feasible and in no case later than 3 years after such publication, no person
				shall manufacture, process, use for commercial purposes or distribute in
				commerce the chemical substance or mixture. The Administrator, in determining
				the deadline for compliance with this subsection, shall consider human health
				and the environment as the primary and paramount concern, and shall also
				consider the technological feasibility of compliance, the economic impact of
				compliance, and other relevant considerations.
								(B)If the
				Administrator determines that a new chemical substance or mixture has not been
				proven to meet the safety standard, no person shall manufacture, process, or
				distribute in commerce the new chemical substance or mixture.
								(C)If the
				Administrator determines that an existing chemical substance or mixture has not
				been proven to meet the safety standard for a new use, no person shall
				manufacture, process, use, or distribute in commerce the existing chemical
				substance or mixture for the new
				use.
								.
				(7)In subsection (d),
			 as redesignated by paragraph (4) of this subsection, by striking present
			 an unreasonable each place it appears and inserting present a
			 significant.
				(8)By amending
			 subsection (e), as redesignated by paragraph (4) of this subsection, to read as
			 follows:
					
						(e)Critical Use
				Exemptions
							(1)Exemptions from
				restrictions on manufacture, processing, use, distribution in commerce, or
				disposal imposed under subsection (c) may be requested for a specific use by a
				manufacturer or processor of a chemical substance or mixture, and may be
				granted by the Administrator, after providing public notice and opportunity for
				comment, if the Administrator determines that the manufacturer or processor has
				demonstrated by clear and convincing evidence that—
								(A)(i)an exemption for the
				specific use is in the paramount interest of national security as determined
				under section 22;
									(ii)the restriction would
				significantly disrupt the national economy; or
									(iii)the specific use is a critical or
				essential use; and
									(B)(i)no feasible safer
				alternative for the specified use is available; or
									(ii)the specified use of the chemical
				substance or mixture provides a net benefit to health or the environment when
				compared to all available alternatives.
									(2)Exemptions granted
				under paragraph (1) shall expire after a period not to exceed 5 years, but may
				be renewed for one or more additional 5 year periods if the Administrator finds
				that the use continues to meet the requirements of paragraph (1).
							(3)Notice of any
				exemption granted under this subsection shall be provided—
								(A)to known
				commercial purchasers by the manufacturers and processors of the subject
				chemical substance or mixture; and
								(B)to the public by
				the Administrator.
								(4)The Administrator
				shall impose conditions on any use receiving an exemption under this subsection
				to reduce risk from the chemical substance or mixture to the greatest extent
				feasible. Such conditions shall take effect upon the granting of such exemption
				under paragraph (1). For cases in which such conditions are related to
				occupational exposure, exposure shall be controlled through application of the
				industrial hygiene hierarchy of
				controls.
							.
				(9)In subsection (f),
			 as redesignated by paragraph (3) of this subsection—
					(A)in paragraph (2),
			 by striking an unreasonable risk of injury to health or the
			 environment and inserting a substantial risk of injury to health
			 or the environment, and will comply with section 37 and any regulations
			 prescribed thereunder;
					(B)in paragraph
			 (3)(B)—
						(i)in
			 clause (i)—
							(I)by striking
			 an unreasonable and inserting a substantial;
			 and
							(II)by striking
			 , and and inserting a semicolon;
							(ii)in
			 clause (ii)—
							(I)by striking
			 which does not present an unreasonable risk of injury to health or the
			 environment and inserting that meets the safety standard under
			 subsection (b); and
							(II)by inserting
			 and after biphenyl;; and
							(iii)by
			 adding at the end the following new clause:
							
								(iii)the terms of the exemption will comply with
				section 37 and any regulations prescribed
				thereunder.
								;
						(C)by striking
			 paragraph (4); and
					(D)by redesignating
			 paragraph (5) as paragraph (4).
					(b)Conforming
			 amendmentThe table of
			 contents for the Toxic Substances Control Act is amended by amending the item
			 relating to section 6 to read as follows:
				
					
						Sec. 6. Prioritization, safety standard
				determination, and risk
				management.
					
					.
			7.Imminent
			 hazardsSection 7 of the Toxic
			 Substances Control Act (15 U.S.C. 2606) is amended as follows:
			(1)By amending subsection (a) to read as
			 follows:
				
					(a)Actions
				authorized and required
						(1)Civil
				actionThe Administrator may
				commence a civil action in an appropriate district court of the United States
				for—
							(A)seizure of a
				chemical substance or mixture or any article containing such a substance or
				mixture, that may present an imminent and substantial endangerment to health or
				the environment;
							(B)relief (as
				authorized by subsection (b)) against any person who manufactures, processes,
				distributes in commerce, uses, or disposes of, a chemical substance or mixture
				or any article containing such a substance or mixture, that may present an
				imminent and substantial endangerment to health or the environment; or
							(C)both such seizure
				described in subparagraph (A) and relief described in subparagraph (B).
							(2)Other
				actionsThe Administrator may issue such orders as may be
				necessary to protect health or the environment from a chemical substance or
				mixture or article containing such substance or mixture that may present an
				imminent and substantial endangerment to health or the environment. Such orders
				may include any requirements on the manufacture, processing, distribution in
				commerce, use, or disposal of a chemical substance or mixture, or article
				containing such substance or mixture, as the Administrator determines are
				necessary to protect health or the environment, including the conditions that
				may be imposed under section 6(c)(2) and the relief authorized in subsection
				(b) of this section.
						(3)Relationship to
				existing rules, orders, and proceedingsA civil action may be
				commenced under paragraph (1) or other action may be taken under paragraph (2),
				notwithstanding the existence of a rule or order under this Act and
				notwithstanding the pendency of any administrative or judicial proceeding under
				this
				Act.
						.
			(2)In subsection
			 (b)—
				(A)in paragraph
			 (1)—
					(i)by striking
			 subsection (a) and inserting subsection (a)(1);
			 and
					(ii)by striking
			 unreasonable risk and inserting imminent and substantial
			 endangerment;
					(B)in paragraph
			 (2)—
					(i)by striking
			 subsection (a) and inserting subsection
			 (a)(1);
					(ii)by striking
			 or distributes in commerce and inserting distributes in
			 commerce, uses, or disposes of ;
					(iii)by striking
			 risk each place it appears and inserting hazard;
			 and
					(iv)by striking
			 or (E) and inserting (E) conditions that may be imposed
			 under section 6(c); or (F); and
					(C)in paragraph (3),
			 by striking subsection (a) and inserting subsection
			 (a)(1).
				(3)In subsection (c),
			 by striking subsection (a) each place it appears and inserting
			 subsection (a)(1).
			(4)By amending
			 subsection (d) to read as follows:
				
					(d)Action under
				section 6As appropriate,
				concurrently with the filing of an action under subsection (a)(1) or as soon
				thereafter as may be practicable, the Administrator shall add the subject
				chemical substance or mixture to the priority list under section 6(a) or
				initiate a redetermination of whether the subject chemical substance or mixture
				meets the safety standard under section
				6(b).
					.
			(5)In subsection (e),
			 by striking subsection (a) and inserting subsection
			 (a)(1).
			(6)By striking
			 subsection (f).
			8.Reporting and
			 retention of informationSection 8 of the Toxic Substances Control
			 Act (15 U.S.C. 2607) is amended—
			(1)by striking
			 subsection (a) and redesignating subsection (b) as subsection (c);
			(2)by redesignating
			 subsection (e) as subsection (h);
			(3)by redesignating
			 subsection (c) as subsection (e);
			(4)by striking
			 subsection (d);
			(5)by redesignating
			 subsection (f) as subsection (j);
			(6)by inserting
			 before subsection (c), as redesignated by paragraph (1) of this section, the
			 following new subsections:
				
					(a)Declarations
						(1)In
				general(A)Each manufacturer or
				processor of a chemical substance distributed in commerce shall submit to the
				Administrator a declaration described in paragraph (2) or (3), accompanied by
				the certification described in subsection (i), not later than 1 year after the
				date of enactment of the Toxic Chemicals Safety Act of 2010 or 1 year after
				commencement of such manufacturing or processing, whichever is earlier.
							(B)The Administrator may additionally require
				submission of a declaration described in paragraph (2) or (3), accompanied by
				the certification described in subsection (i), from any manufacturer or
				processor of a mixture determined by the Administrator to have substance
				characteristics different from the substance characteristics of the constituent
				chemical substances, in kind or degree.
							(2)Declaration of
				current manufacture or processingA declaration described in this
				paragraph is a statement that includes, for each chemical substance or mixture
				that is manufactured or processed by a manufacturer or processor—
							(A)the chemical
				identity of the chemical substance or mixture;
							(B)the name and
				location of each facility under the control of the manufacturer or processor at
				which the chemical substance or mixture is manufactured or processed or from
				which the chemical substance or mixture is distributed in commerce;
							(C)the number of
				individuals exposed, and reasonable estimates of the number who will be
				exposed, to such substance or mixture in their places of employment and the
				duration of such exposure;
							(D)a list of health
				and safety studies conducted or initiated by or for, known to, or reasonably
				ascertainable by the manufacturer or processor with respect to the chemical
				substance or mixture, and copies of any such studies that have not previously
				been submitted to the Administrator by the manufacturer or processor;
				and
							(E)all other
				information known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or processor that has not previously been
				submitted to the Administrator by the manufacturer or processor
				regarding—
								(i)the physical,
				chemical, and toxicological properties of the chemical substance or mixture,
				including classification of the toxicity of the chemical in accordance with the
				Globally Harmonized System for Hazard Communication;
								(ii)the categories or
				proposed categories of intended use of each such substance or mixture;
								(iii)the total amount
				of each substance and mixture manufactured or processed, reasonable estimates
				of the total amount to be manufactured or processed, the amount manufactured or
				processed for each of its categories of use, and reasonable estimates of the
				amount to be manufactured or processed for each of its categories of use or
				proposed categories of use;
								(iv)a
				description of the byproducts resulting from the manufacture, processing, use,
				or disposal of each such substance or mixture;
								(v)exposure
				information relating to the chemical substance or mixture;
								(vi)any condition or
				conditions currently placed on the chemical substance or mixture due to
				regulation under any Federal law or due to voluntary action; and
								(vii)for a processor
				of a chemical substance, any information indicating that a mixture including
				the chemical substance has substance characteristics that are different from
				the substance characteristics of the named chemical substances, in kind or
				degree.
								To the
				extent feasible, the Administrator shall not require under paragraph (1), any
				reporting which is unnecessary or duplicative.(3)Declaration of
				permanent cessation of manufacturing or processingA manufacturer
				or processor that permanently ceases manufacture or processing of a chemical
				substance or mixture shall file a declaration certifying that the manufacturer
				or processor has permanently ceased all manufacturing or processing of the
				chemical substance or mixture, not later than 180 days after cessation is
				complete. A declaration under this paragraph may be filed based on an intention
				to permanently cease manufacture or processing, in which case such cessation
				must be completed not later than 180 days after the declaration is
				filed.
						(4)Updating of
				declarationEach manufacturer
				or processor of a chemical substance or mixture that submits to the
				Administrator a declaration required under paragraph (2) shall submit an update
				of the previously submitted declaration to the Administrator, at a minimum,
				once every 3 years, and immediately, at any time at which there becomes known
				or available to, in the possession or control of, or reasonably ascertainable
				by the manufacturer or processor, significant new information regarding a
				physical, chemical, toxicological property or use of, or exposure to, the
				chemical substance or mixture, indicating a new potential adverse effect of the
				chemical substance or mixture, suggesting an adverse effect at a lower dose
				than previously demonstrated, or otherwise reasonably relevant to an analysis
				of whether the chemical substance or mixture meets the safety standard under
				section 6.
						(5)Records to
				support declarationsEach manufacturer or processor of a chemical
				substance, substance, or mixture, as applicable, distributed in commerce shall
				maintain records of the information described in subparagraphs (A) through (E)
				of paragraph (2).
						(6)ProhibitionThe Administrator may impose penalties,
				pursuant to section 16, on a manufacturer or processor in violation of
				paragraphs (1) or (4), or, by order, prohibit, or otherwise impose conditions
				under section 6(c), on the manufacture, processing, or distribution in commerce
				of a chemical substance or mixture, or any article containing such chemical
				substance or mixture, by a manufacturer or processor in violation of such
				paragraphs.
						(b)Recordkeeping
				and reports
						(1)The Administrator
				may, by rule or order, require any person who manufactures, processes,
				distributes in commerce, uses for commercial purposes, repackages, or disposes
				of a chemical substance, mixture, or article containing such substance or
				mixture (other than as described in paragraph (2)) to maintain records of and
				submit reports by a specified date, to supply any information concerning the
				chemical substance, mixture, or article containing such substance or mixture
				that, in the judgment of the Administrator, would assist the Administrator
				in—
							(A)making a safety
				standard determination with respect to a chemical substance or mixture under
				this title; or
							(B)administering any
				other provision of this Act.
							(2)With respect to
				the manufacture, processing, distribution in commerce, use, or disposal of a
				chemical substance or mixture in small quantities (as defined by the
				Administrator by rule) solely for purposes of scientific experimentation or
				analysis or chemical research, including any such research or analysis for the
				development of a product, the Administrator may require a person to maintain
				records or submit a report under paragraph (1) only to the extent the
				Administrator determines the maintenance of records or submission of reports,
				or both, is necessary for the effective enforcement of this Act.
						(3)The Administrator may impose penalties,
				pursuant to section 16, on a person in violation of a requirement of a rule or
				order under paragraph (1) or, by order, prohibit, or otherwise impose
				conditions under section 6(c), on the manufacture, processing, or distribution
				in commerce of a chemical substance or mixture, or any article containing such
				chemical substance or mixture, by a person in violation of such a
				requirement.
						;
			(7)in subsection (c),
			 as redesignated by paragraph (1) of this section—
				(A)in the subsection
			 heading, by inserting and
			 categorization after Inventory;
				(B)by amending paragraph (1) to read as
			 follows:
					
						(1)InventoryThe Administrator shall compile, keep
				current, publish and enter into the public database established pursuant to
				subsection (d) a list of each chemical substance, and each mixture for which a
				declaration is received, which is manufactured or processed in the United
				States. Such list shall at least include each such chemical substance or
				mixture which any person reports, under section 5 or subsection (a)(2) of this
				section, is manufactured or processed in the United States, but shall not
				include any chemical substance or mixture for which all manufacturers and
				processors have submitted declarations under subsection (a)(3). In the case of
				a chemical substance or mixture for which a notice is submitted in accordance
				with section 5, the date of such notice shall be included in the list under
				this section, in addition to the date on which the chemical substance or
				mixture was first added to the list. The Administrator shall first publish such
				a list not later than 24 months after the effective date of the Toxic Chemicals
				Safety Act of 2010. The Administrator shall not include in such list any
				chemical substance or mixture which is manufactured or processed only in small
				quantities (as defined by the Administrator by rule) solely for purposes of
				scientific experimentation or analysis or chemical research on, or analysis of,
				such substance or mixture or another substance or mixture, including such
				research or analysis for the development of a
				product.
						;
				and
				(C)by amending
			 paragraph (2) to read as follows:
					
						(2)Categorized
				inventoryNot later than 5
				years after the date of enactment of the Toxic Chemicals Safety Act of 2010,
				and no less than every 3 years thereafter, the Administrator shall publish in
				the Federal Register and enter in the public database established pursuant to
				subsection (d) a list of all chemical substances and mixtures manufactured,
				processed, or distributed in commerce that categorizes the chemical substances
				and mixtures, based on existing information available to the Administrator,
				based upon health or environmental adverse effects, exposure, or other criteria
				that the Administrator determine
				appropriate.
						;
				(8)by inserting after
			 subsection (c), as redesignated by paragraph (1) of this section, the following
			 new subsection:
				
					(d)Public database
				and access to significant information
						(1) Public
				databaseNot later than 1
				year after the date of the enactment of Toxic Chemicals Safety Act of 2010, the
				Administrator shall establish—
							(A)an electronic database that is searchable,
				sortable, downloadable, and publicly accessible on the Internet for storing and
				sharing of information relating to the toxicity and use of, and exposure to,
				chemical substances and mixtures; and
							(B)procedures for use
				in maintaining and updating the database.
							(2)Public access to
				significant informationNot later than 90 days after the date of
				any significant decision made by the Administrator or receipt by the
				Administrator of any significant information submitted pursuant to this title,
				the Administrator shall, subject to section 14, make available to the public on
				the public database established pursuant to paragraph (1) such significant
				decision made by the Administrator under this title or such significant
				information submitted pursuant to this
				title.
						;
			(9)in subsection (e),
			 as redesignated by paragraph (3) of this section—
				(A)in the subsection
			 heading, by inserting of
			 significant adverse reactions after
			 records; and
				(B)by inserting
			 Such records shall be submitted to the Administrator on an annual basis,
			 or immediately upon request by the Administrator. after the first
			 sentence;
				(10)by inserting
			 after subsection (e), as redesignated by paragraph (3) of this section, the
			 following new subsections:
				
					(f)Disclosures to
				commercial purchasersEffective 1 year after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, all manufacturers and
				processors of chemical substances and mixtures subject to this section shall
				provide, with shipment or promptly thereafter and by request, to all known
				commercial purchasers of the chemical substances and mixtures they manufacture
				or process a disclosure, subject to section 14, of—
						(1)the chemical
				identity of the chemical substance or, for mixtures, the chemical identity of
				all chemical ingredients;
						(2)all information
				regarding toxicological properties of the chemical substance or mixture
				submitted to the Administrator under subsection (a);
						(3)the list of health
				and safety studies submitted to the Administrator under subsection (a), with
				copies of the individual studies available upon request; and
						(4)any records of
				significant adverse reactions submitted to the Administrator under subsection
				(e).
						(g)Information in
				the possession of other Federal agencies
						(1)The Administrator may request, and upon
				such request a Federal agency shall submit to the Administrator, any
				information in the possession or control of such Federal agency relating to a
				hazard of, use of, exposure to, or risk of a chemical substance or mixture, or
				a report, including copies of the data and records in the possession or control
				of such Federal agency that may be useful to the Administrator in carrying out
				the purposes of this Act.
						(2)The Administrator
				shall specify the format, content, and level of detail of any report requested
				under paragraph (1).
						(3)Each Federal
				agency shall make its initial submission to the Administrator within 60 days of
				receipt of the specification under paragraph (2).
						(4)The Administrator
				shall issue a request pursuant to paragraph (1) to each Federal agency which
				the Administrator reasonably expects may have information on chemical
				substances or mixtures that would assist the Administrator in making a safety
				standard determination for a chemical substance or mixture under this title.
				Such requests shall be issued by the Administrator not later than 12 months
				after the date on which the Administrator lists a chemical substance or mixture
				on the priority list under section 6(a), or, for chemical substances identified
				in section 6(a)(1)(A), 12 months after enactment of the Toxic Chemicals Safety
				Act of 2010.
						;
				and
			(11)by inserting
			 after subsection (h), as redesignated by paragraph (2) of this section, the
			 following new subsection:
				
					(i)CertificationEach submission required pursuant to this
				title, or pursuant to a rule or an order promulgated or issued by the
				Administrator under this title, other than a submission under subsection (g),
				shall be accompanied by a certification signed by a responsible official of the
				submitting party that each statement contained in the submission—
						(1)is accurate and
				reliable; and
						(2)includes all
				material facts known to, in the possession or control of, or reasonably
				ascertainable by the manufacturer or
				processor.
						.
			9.Relationship to
			 other Federal lawsSection
			 9(a)(1) of the Toxic Substances Control Act (15 U.S.C. 2608(a)(1)) is
			 amended—
			(1)by striking
			 the manufacture, processing, distribution in commerce, use, or disposal
			 of after If the Administrator has reasonable basis to conclude
			 that;
			(2)by striking
			 , or that any combination of such activities, presents or will present
			 an unreasonable risk of injury to health or the environment and
			 inserting does not meet the safety standard under section
			 6(b);
			(3)by striking
			 such risk may be prevented and inserting that the risk
			 associated with the chemical substance or mixture may be
			 prevented;
			(4)by striking
			 describes such risk and inserting describes the risk
			 associated with the chemical substance or mixture; and
			(5)in the matter
			 following subparagraph (B)—
				(A)by striking
			 Any report and inserting Any such report;
				(B)by striking
			 information on which it is based and shall be published in the Federal
			 Register and inserting information on which it is based and
			 shall be promptly published in the Federal Register and entered into the public
			 database established pursuant to section 8(d);
				(C)by inserting
			 and not more than 180 days after but such time specified
			 may not be less than 90 days; and
				(D)by inserting and entered into the
			 public database established pursuant to section 8(d) after
			 conclusions of the agency and shall be published in the Federal
			 Register.
				10.Mixtures
			(a)Mixture
			 definition and determinationSection 3 of the Toxic Substances Control
			 Act (15 U.S.C. 2602), as amended by section 3 of this Act, is further
			 amended—
				(1)by amending
			 paragraph (8) to read as follows:
					
						(8)The term mixture means any
				composition of two or more chemical substances if the composition does not
				occur in nature, and is not, in whole or in part, the result of a chemical
				reaction.
						;
				and
				(2)by inserting after
			 paragraph (b)(2) the following new paragraph:
					
						(3)The Administrator may determine different
				mixtures comprised of the same chemical substances to be the same mixture for
				purposes of this Act, if the substance characteristics of the mixtures are
				identical. Mixtures which would be considered new mixtures but for grouping
				under this paragraph shall not be considered new mixtures for purposes of this
				Act.
						.
				(b)QuantificationSubsection
			 (c) of section 8 of the Toxic Substances Control Act (15 U.S.C. 2607), as
			 amended by section 8 of this Act, is further amended by adding at the end the
			 following new paragraph:
				
					(3)Mixture
				surveyNot later than 6 years
				after the date of enactment of the Toxic Chemicals Safety Act of 2010, the
				Administrator shall, based on declarations under this section and a survey of
				processors as necessary and appropriate, characterize the number of mixtures,
				including mixtures grouped pursuant to paragraph (b)(3) of section 3,
				introduced into commerce in the United States, and the number of such mixtures
				that have or may have substance characteristics that are different, in kind or
				degree, from the substance characteristics of the constituent chemical
				substances, and shall publish such characterization in the Federal Register and
				enter it in the public database established in subsection
				(d).
					.
			11.Inspections and
			 subpoenasSection 11 of the
			 Toxic Substances Control Act (15 U.S.C. 2610) is amended—
			(1)in subsection
			 (a)—
				(A)by inserting
			 commercial after establishment, facility, or
			 other;
				(B)by striking
			 premises in which chemical substances, mixtures and inserting
			 premises in which chemical substances or mixtures subject to this Act,
			 articles containing such substances or mixtures;
				(C)by inserting
			 and any place where records relating to such chemical substances,
			 mixtures, articles, or products or otherwise relating to compliance with this
			 Act, are held after or such articles in connection with
			 distribution in commerce; and
				(D)by adding at the
			 end the following:
					
						The
				Administrator, and any duly designated representative of the Administrator, may
				also inspect and obtain samples of any such chemical substances, mixtures, or
				articles, and any containers or labeling of such chemical substances, mixtures,
				or articles.;
				and
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking chemical substances, mixtures, or products and
			 inserting chemical substances or mixtures subject to this Act, articles
			 containing such substances or mixtures, or products; and
				(B)in paragraph
			 (2)(E), by inserting or order after rule.
				12.ExportsSection 12 of the Toxic Substances Control
			 Act (15 U.S.C. 2611) is amended—
			(1)by striking
			 subsection (a) and redesignating subsections (b) and (c) as subsections (a) and
			 (b), respectively;
			(2)in subsection (a),
			 as redesignated by paragraph (1) of this section—
				(A)in paragraph
			 (1)—
					(i)by striking
			 or intends to export;
					(ii)by
			 striking or 5(b);
					(iii)by striking
			 or intent to export and inserting not later than 30 days
			 after the date of exportation of the substance or mixture; and
					(iv)by inserting
			 promptly thereafter before furnish;
					(B)in paragraph
			 (2)—
					(i)by striking
			 or intends to export;
					(ii)by
			 striking an order has been issued under section 5 or a rule has been
			 proposed or promulgated under section 5 or 6, or with respect to which an
			 action is pending, or relief has been granted under section 5 or 7 and
			 inserting a condition has been imposed pursuant to section 6(c)(2) or an
			 action has been taken pursuant to section 7;
					(iii)by striking
			 or intent to export and inserting not later than 30 days
			 after the date of exportation of the substance or mixture;
					(iv)by inserting
			 promptly thereafter before furnish; and
					(v)by striking
			 such rule, order, action, or relief and inserting such
			 condition imposed pursuant to section 6(c)(2) or such action taken pursuant to
			 section 7; and
					(C)by adding at the
			 end the following new paragraph:
					
						(3)(A)Any person that has previously notified the
				Administrator of the exportation of a chemical substance or mixture under this
				section shall notify the Administrator of any change in the information
				provided in the original notice not later than 30 days after such a
				change.
							(B)The Administrator shall furnish, as
				promptly as feasible, an updated notice to the governments that have been
				notified pursuant to paragraphs (1) and (2) regarding the exportation of any
				chemical substance or mixture subject to this section if—
								(i)new data for such substance or
				mixture have been received by the Administrator pursuant to section 4, section
				5(b), section 8(e), or section 8(h);
								(ii)the Administrator has received
				notice under subparagraph (A) of a change in the information provided in the
				original notice; or
								(iii)a change has been made in any
				conditions imposed pursuant to section 6(c) or section 7 for such substance or
				mixture.
								;
				
				(3)in subsection (b),
			 as redesignated by paragraph (1), by striking paragraph (2) and redesignating
			 paragraphs (3), (4), (5), and (6) as paragraphs (2), (3), (4), and (5),
			 respectively; and
			(4)by adding at the
			 end the following new subsections:
				
					(c)Chemicals listed
				under the PIC ConventionIf
				any person intends to export to a foreign country a chemical substance or
				mixture listed in Annex III of the PIC Convention as of the date of enactment
				of the Toxic Chemicals Safety Act of 2010, such person shall file the notice
				required under subsection (a) not later than 30 days prior to the date of
				exportation of such substance or mixture and shall include therein the
				information required for export under such Convention as of the date of
				enactment of the Toxic Chemicals Safety Act of 2010.
					(d)Public
				recordsThe Administrator
				shall maintain copies of all current notices provided to other governments
				under this section, and make such copies available to the public in electronic
				format.
					(e)DefinitionFor
				purposes of this title, the term PIC Convention means the
				Rotterdam Convention on the Prior Informed Consent Procedure for Certain
				Hazardous Chemicals and Pesticides in International Trade, adopted in Rotterdam
				on September 10, 1998, and any subsequent amendment or
				protocol.
					.
			13.Entry into
			 customs territory of the United StatesSection 13 of the Toxic Substances Control
			 Act (15 U.S.C. 2612) is amended—
			(1)by redesignating
			 subsections (a) and (b) as subsections (b) and (c), respectively;
			(2)by inserting,
			 before subsection (b), as redesignated by paragraph (1) of this section, the
			 following new subsection:
				
					(a)Duties of
				importersThe importer of any
				chemical substance, mixture, or article containing a chemical substance or
				mixture for distribution in commerce shall satisfy all requirements under
				sections 4, 5, 6, and 8 of this Act, without regard to whether the chemical
				substance or mixture has been formed into or contained in an article prior to
				importation.
					;
			(3)in subsection (b),
			 as redesignated by paragraph (1) of this section—
				(A)by amending the
			 subsection heading to read as follows:
					
						(b)Entry
						;
				(B)by striking
			 Secretary of the Treasury each place it appears and inserting
			 Secretary of Homeland Security; and
				(C)in paragraph (1),
			 by striking the em dash and subparagraphs (A) and (B) and inserting the
			 substance, mixture, or article fails to comply with or is offered for entry in
			 violation of any rule or order in effect under this Act.; and
				(4)in subsection (c),
			 as redesignated by paragraph (1) of this section—
				(A)by striking
			 Secretary of the Treasury and inserting Secretary of
			 Homeland Security; and
				(B)by striking
			 subsection (a) and inserting subsection
			 (b).
				14.Disclosure of
			 dataSection 14 of the Toxic
			 Substances Control Act (15 U.S.C. 2613) is amended—
			(1)by redesignating
			 subsections (a) and (b) as subsections (c) and (d), respectively;
			(2)by redesignating
			 subsections (c) through (e) as subsections (f) through (h),
			 respectively;
			(3)by inserting,
			 before subsection (c), as redesignated by paragraph (1) of this section, the
			 following new subsections:
				
					(a)Administrator
				responsibilitiesThe
				Administrator shall ensure that—
						(1)information
				control designations under this section are not a determinant of public
				disclosure pursuant to section 552 of title 5, United States Code (commonly
				referred to as the Freedom of Information Act); and
						(2)all information in
				the Administrator's possession that is releasable pursuant to an appropriate
				request under section 552 of title 5, United States Code (commonly referred to
				as the Freedom of Information Act), is made available to members
				of the public.
						(b)Rule of
				ConstructionNothing in this
				section shall be construed to prevent or discourage the Administrator from
				voluntarily releasing to the public any unclassified information that is not
				exempt from disclosure under section 552 of title 5, United States Code
				(commonly referred to as the Freedom of Information
				Act).
					;
				
			(4)in subsection (c),
			 as redesignated by paragraph (1) of this subsection—
				(A)by striking
			 Except as provided by subsection (b) and all that follows
			 through subsection (b)(4) of such section, and inserting
			 Except as provided by subsection (d), information submitted to the
			 Administrator pursuant to this Act may be designated for information protection
			 by the submitter of such information based on the submitter’s reasonable belief
			 that the information is eligible for protection under section 552 of title 5,
			 United States Code. Information designated for protection under this
			 section;
				(B)by inserting
			 unless the designation is determined to be inappropriate, after
			 Administrator or by any officer or employee of the United
			 States,;
				(C)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(D)by adding after
			 paragraph (2) the following new paragraph:
					
						(3)shall be disclosed upon request to a State,
				tribal, or municipal government, including identification of the location of
				the manufacture, processing, or storage of a chemical substance upon the
				request of the government for the purpose of administration or enforcement of a
				law, if one or more applicable agreements ensure that the recipient government
				will take appropriate steps to maintain the confidentiality of the information
				in accordance with this section and section 350.27 of title 40, Code of Federal
				Regulations, or any successor to such
				regulation;
						;
				and
				(E)in paragraph (4),
			 as redesignated by subparagraph (C) of this paragraph, by striking an
			 unreasonable and inserting a substantial;
				(5)in subsection (d),
			 as redesignated by paragraph (1) of this section—
				(A)in the subsection
			 heading, by striking Data
			 from health and safety studies and inserting
			 Information not eligible
			 for protection;
				(B)by amending paragraph (1) to read as
			 follows:
					
						(1)The following types of information shall
				not be eligible for protection under this section, and the Administrator shall
				not approve a request to protect information of the following types under this
				section:
							(A)The identity of a
				chemical substance when included in a health and safety study, safety standard
				determination under section 6(b), or information indicating the presence of the
				chemical substance in a consumer article intended for use or reasonably
				expected to be used by children or indicating exposure to the chemical
				substance in children.
							(B)The components of
				a mixture, when included in a health and safety study, safety standard
				determination under section 6(b), or information indicating the presence of the
				mixture in a consumer article intended for use or reasonably expected to be
				used by children or indicating exposure to the mixture in children.
							(C)Any safety
				standard developed under section 6(b).
							(D)Any health and
				safety study which is submitted under this Act with respect to—
								(i)any chemical
				substance or mixture—
									(I)which, on the date
				on which such study is to be disclosed has been offered for commercial
				distribution; or
									(II)for which testing
				is required under section 4 or for which notification is required under section
				5 of this title; and
									(ii)any data reported
				to, or otherwise obtained by, the Administrator from a health and safety study
				which relates to a chemical substance or mixture described in clause
				(i).
								(E)Any information indicating the presence of
				a chemical substance or mixture in a consumer article intended for use or
				reasonably expected to be used by children or indicating exposure to the
				chemical substance or mixture in children.
							This paragraph does not authorize the
				release of any data which discloses processes used in the manufacturing or
				processing of a chemical substance or mixture or, in the case of a mixture, the
				release of data disclosing the portion of the mixture comprised by any of the
				chemical substances in the mixture.;
				and
				(C)in paragraph
			 (2)—
					(i)by striking
			 the first sentence of paragraph (1) and inserting
			 paragraph (1)(D); and
					(ii)by striking
			 in the second sentence of such paragraph and inserting in
			 the last sentence of paragraph (1);
					(6)by inserting after
			 subsection (d), as redesignated by paragraph (1) of this section, the following
			 new subsection:
				
					(e)GuidanceNot later than 1 year after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, the Administrator shall by
				order develop and make publicly available guidance that specifies—
						(1)the format for and
				manner for designating information for protection;
						(2)the acceptable
				bases on which written requests to protect information under this section may
				be approved, which shall be no more restrictive of public disclosure than
				section 552 of title 5, United States Code; and
						(3)the documentation
				that must accompany such
				requests.
						;
			(7)by amending
			 subsection (f), as redesignated by paragraph (2) of this section, to read as
			 follows:
				
					(f)Designation and
				release of confidential information
						(1)Duties of
				Manufacturers and ProcessorsIn submitting information under this Act, a
				manufacturer, processor, or distributor in commerce may designate the
				information which such person believes is entitled to protection under this
				section, and submit such designated information separately from other
				information submitted under this Act. A designation under this paragraph shall
				be accompanied by the appropriate fee under subsection (i), shall be made in
				writing and in such manner as the Administrator may prescribe, and shall
				include—
							(A)justification for
				each claim of confidentiality;
							(B)a certification
				that the information is not otherwise publicly available; and
							(C)separate copies of
				all submitted information, with 1 copy containing and 1 copy excluding the
				information to which the request applies.
							Designations shall last for 5 years,
				at which time the information shall be made public unless the manufacturer or
				processor has submitted a request for renewal, accompanied by the appropriate
				fee under subsection (i), made in writing and in such manner as the
				Administrator may prescribe, including all of the elements required for the
				initial submission.(2)Duties of the
				AdministratorThe Administrator shall—
							(A)evaluate a
				representative sample of all submitted designations and requests for renewal
				within 60 days of their submission to determine whether—
								(i)each claim of
				confidentiality is justified under section 552 of title 5, United States Code,
				and any applicable guidance published under subsection (e);
								(ii)the designation
				was accompanied by the appropriate fee, made in writing and in such manner as
				prescribed by the Administrator, and included the necessary components;
				and
								(iii)the information
				is not publicly available;
								(B)release all
				information previously designated for protection if one or more of the criteria
				in subparagraph (A) are not found;
							(C)determine whether
				the criteria in subparagraph (A) were met at the time the designation was made;
				and
							(D)make such
				determinations publicly available.
							(3)Notification(A)Except as provided by
				subparagraph (B), if the Administrator proposes to release for inspection data
				which has been designated under paragraph (1) but not released under paragraph
				(2), the Administrator shall notify, in writing and by certified mail, the
				manufacturer, processor, or distributor in commerce who submitted such
				information of the intent to release such data. If the release of such data is
				to be made pursuant to a request made under section 552(a) of title 5, such
				notice shall be given immediately upon approval of such request by the
				Administrator. The Administrator shall release the information in accordance
				with the disclosure and procedural requirements of section 552 of title 5,
				United States Code.
							(B)(i)Subparagraph (A) shall
				not apply to the release of information under paragraph (1), (2), (3), (4), or
				(5) of subsection (c) of this section, except that the Administrator may not
				release data under paragraph (4) of subsection (c) of this section unless the
				Administrator has notified each manufacturer, processor, and distributor in
				commerce who submitted such data of such release. Such notice shall be made in
				writing by certified mail at least 15 days before the release of such data,
				except if the Administrator determines that the release of such data is
				necessary to protect against an imminent risk of injury to health or the
				environment.
								(ii)Subparagraph (A) shall not apply to
				the release of information described in subsection (c)(1) of this section other
				than information described in the last sentence of such
				subsection.
								;
				
			(8)in subsection (g),
			 as redesignated by paragraph (2) of this section—
				(A)by amending the
			 subsection heading to read as follows:
					
						(g)Penalties for
				wrongful designation or
				disclosure
						;
				(B)by redesignating
			 paragraphs (1) and (2) as paragraphs (3) and (4), respectively;
				(C)by inserting
			 before paragraph (3), as redesignated by subparagraph (B) of this paragraph,
			 the following new paragraphs:
					
						(1)Any manufacturer or processor whose
				designation of information for protection under this section is found by the
				Administrator not to have met the criteria for protection under this section at
				the time the designation was made may be subject to administrative penalties
				under section 15.
						(2)Any manufacturer
				or processor who, knowing that information does not meet the criteria for
				protection under this section, willfully designates such information for
				protection, shall be guilty of a misdemeanor and fined not more than $5,000 or
				imprisoned for not more than one year, or
				both.
						;
				and
				(D)in paragraph (4),
			 as redesignated by subparagraph (B) of this paragraph—
					(i)by
			 striking paragraph (1) and inserting paragraph
			 (3); and
					(ii)by
			 striking subsection (a)(2) and inserting subsection
			 (c)(2); and
					(9)by adding at the
			 end the following new subsections:
				
					(i)FeesThe Administrator may, by rule, require the
				payment of a reasonable fee from any person designating information for
				protection under this section or seeking to renew such a designation to defray
				the cost of administering this section. In setting a fee under this subsection,
				the Administrator shall take into account the ability to pay of the person
				designating or seeking renewal and the cost to the Administrator of reviewing
				such designations.
					(j)Risk information
				for workersThe Administrator
				shall provide standards for and facilitate the provision of the chemical
				identity, safety standard determination, health and safety data, and any other
				information determined by the Administrator to be necessary to ensure worker
				safety, that pertains to chemical substances or mixtures, that workers may come
				into contact with or otherwise be exposed to during the course of their work,
				to such workers and representatives of each certified or recognized bargaining
				agent representing such
				workers.
					.
			15.Prohibited
			 actsSection 15 of the Toxic
			 Substances Control Act (15 U.S.C. 2614) is amended—
			(1)in paragraph (1), by striking
			 (A) and all that follows through under title II
			 and inserting any rule, order, prohibition, restriction, or other
			 requirement imposed by this Act or by the Administrator under this
			 Act;
			(2)by amending
			 paragraphs (2) and (3) to read as follows:
				
					(2)manufacture, process, distribute in
				commerce, use for commercial purposes, or dispose of a chemical substance or
				mixture, or an article containing a chemical substance or mixture, which such
				person knew or had reason to know was manufactured, processed, or distributed
				in commerce in violation of any rule, order, prohibition, restriction, or other
				requirement imposed by this Act or by the Administrator under this Act;
					(3)fail or refuse to
				(A) establish or maintain accurate and complete records, (B) submit or make
				accurate and complete reports, notices, disclosures, declarations,
				certifications, or other information, or (C) permit access to or copying of
				records, as required by this Act or a rule
				thereunder;
					;
			(3)in paragraph (4),
			 by striking the final period and inserting ; or; and
			(4)by adding at the
			 end the following new paragraphs:
				
					(5)make or submit a statement, declaration,
				disclosure, certification, data set, or any oral, written, or electronic
				representation that is materially false, in whole or in part, or to falsify or
				conceal any material fact, in taking any action or making any communication
				pursuant to this Act or pursuant to any rule or order promulgated or issued
				under this Act;
					(6)introduce or
				deliver for introduction into commerce or knowingly distribute in commerce a
				chemical substance or mixture, or an article containing a chemical substance or
				mixture—
						(A)that lacks or
				fails to comply in any material respect with any applicable labeling
				requirements imposed pursuant to section 6(c); or
						(B)the label,
				labeling or advertising of which is misleading in any material respect,
				including by reason of representations, either explicit or implicit, that the
				chemical substance or mixture is available for a use other than an intended
				use; or
						(7)forge,
				counterfeit, simulate, falsely represent, or use without proper authority any
				mark, stamp, tag, label, or other identification device authorized or required
				by this Act or by the Administrator under this
				Act.
					.
			16.PenaltiesSection 16 of the Toxic Substances Control
			 Act (15 U.S.C. 2615) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by striking
			 provision of section 15 or 409 and inserting provision of
			 this Act or a rule promulgated or order issued pursuant to this Act, as
			 described in section 15;
					(ii)by striking
			 $25,000 and inserting $37,500; and
					(iii)by striking
			 violation of section 15 or 409 and inserting violation of
			 this Act;
					(B)by redesignating
			 paragraphs (2), (3), and (4) as paragraphs (3), (4), and (5),
			 respectively;
				(C)by inserting after
			 paragraph (1) the following new paragraph:
					
						(2)In the case of any
				violation described in paragraph (1), the Administrator may commence a civil
				action in the appropriate United States district court to assess penalties
				pursuant to paragraph (1) or commence administrative action to assess penalties
				pursuant to paragraph
				(3).
						;
				(D)in subparagraph
			 (A) of paragraph (3), as redesignated by subparagraph (B) of this
			 paragraph—
					(i)by striking
			 A civil penalty for a violation of section 15 or 409 and
			 inserting In any administrative action to assess penalties for a
			 violation described in paragraph (1), a civil penalty for a violation;
			 and
					(ii)by striking
			 within 15 days of and inserting not later than 15 days
			 after;
					(E)in paragraph (4),
			 as redesignated by subparagraph (B) of this paragraph—
					(i)by striking
			 paragraph (2)(A) and inserting paragraph (3)(A);
			 and
					(ii)by striking
			 the United States Court of Appeals for the District of Columbia Circuit
			 or for any other circuit and inserting the appropriate district
			 court of the United States for the district; and
					(F)in paragraph (5),
			 as redesignated by subparagraph (B) of this paragraph, by striking
			 paragraph (3) each place it appears and inserting
			 paragraph (4); and
				(2)in subsection
			 (b)—
				(A)by inserting
			 (1) before Any person who;
				(B)by inserting
			 this Act, as described in before section
			 15;
				(C)by striking
			 or 409;
				(D)by striking
			 $25,000 and inserting $50,000;
				(E)by striking
			 one year and inserting 5 years; and
				(F)by adding at the
			 end the following new paragraph:
					
						(2)Any person who knowingly or willfully
				violates any provision of this Act and who knows that such violation may result
				in imminent danger of death or serious bodily injury to any person shall, upon
				conviction, be subject to a fine of not more than $250,000 or imprisonment of
				not more than 15 years, or both. A person that is not an individual shall, upon
				conviction of violating this paragraph, be subject to a fine of not more than
				$1,000,000.
						.
				17.Specific
			 enforcement and seizureSection 17 of the Toxic Substances Control
			 Act (15 U.S.C. 2616) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (A), by striking or 409;
					(ii)in
			 subparagraph (B), by striking section 5, 6, or title IV, or by a rule or
			 order under section 5, 6, or title IV and inserting this Act or
			 a rule or order promulgated or issued under this Act; and
					(iii)in
			 subparagraph (D)—
						(I)by striking
			 chemical substance, mixture, or product and inserting 
			 chemical substance or mixture subject to this Act, article containing such
			 substance or mixture, or product;
						(II)by striking
			 of section 5, 6, or title IV and inserting of this
			 Act;
						(III)by striking
			 under section 5, 6, or title IV and inserting promulgated
			 or issued under this Act, as described in section 15;
						(IV)by inserting
			 , article before , or product and, to the
			 extent;
						(V)by inserting
			 , article before , or product or exposed to such
			 substance;
						(VI)by inserting
			 , article before , or product, (ii) to give;
			 and
						(VII)by inserting
			 , article before , or product, whichever the person to
			 which the requirement; and
						(B)in paragraph
			 (2)—
					(i)by striking
			 A civil action described in paragraph (1) and inserting
			 The district courts of the United States shall have jurisdiction over a
			 civil action described in paragraph (1). A civil action; and
					(ii)in subparagraph
			 (A), by inserting this Act, as described in before
			 section 15; and
					(2)in subsection (b),
			 by striking chemical substance, mixture, or product and
			 inserting chemical substance or mixture subject to this Act, or
			 product.
			18.PreemptionSection 18 of the Toxic Substances Control
			 Act (15 U.S.C. 2617) is amended to read as follows:
			
				18.PreemptionNothing in this Act affects the right of a
				State or political subdivision of a State or a tribe to adopt or enforce any
				regulation, requirement, or standard of performance that is different from or
				in addition to a regulation, requirement, liability, or standard of performance
				established pursuant to this Act unless compliance with both this Act and the
				State or political subdivision of a State or tribe regulation, requirement, or
				standard of performance is
				impossible.
				.
		19.Judicial
			 reviewSection 19 of the Toxic
			 Substances Control Act (15 U.S.C. 2618) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by striking
			 subparagraph (B);
					(ii)by striking
			 (A);
					(iii)by inserting
			 or issuance after promulgation;
					(iv)by striking
			 section 4(a), 5(a)(2), 5(b)(4), 6(a), 6(e), or 8, or under title II or
			 IV and inserting this Act;
					(v)by inserting or order after
			 rule each place it appears;
					(vi)by
			 inserting except that if such petition is based solely on grounds
			 arising after such sixtieth day, then any petition for judicial review of such
			 rule or order shall be filed within 60 days after such grounds arise
			 after such person’s principal place of business is
			 located;
					(vii)by
			 striking (other than in an enforcement proceeding); and
					(viii)by striking
			 subparagraph and inserting paragraph;
					(B)in paragraph
			 (2)—
					(i)by
			 striking paragraph (1)(A) and inserting paragraph
			 (1);
					(ii)by
			 striking rulemaking; and
					(iii)by
			 inserting or order after rule; and
					(C)by striking
			 paragraph (3);
				(2)in subsection (b),
			 by inserting or order after rule each place it
			 appears; and
			(3)in subsection
			 (c)—
				(A)by amending
			 paragraph (1) to read as follows:
					
						(1)Upon the filing of a petition under
				subsection (a)(1) for judicial review of a rule or order, the court shall have
				jurisdiction—
							(A)to grant
				appropriate relief, including interim relief, as provided in chapter 7 of title
				5, United States Code; and
							(B)to review such
				rule or order in accordance with chapter 7 of title 5, United States
				Code.
							;
				and
				(B)in paragraph (2),
			 by inserting or order after rule.
				20.Citizens’ civil
			 actionSection 20 of the Toxic
			 Substances Control Act (15 U.S.C. 2619) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by striking
			 under section 4, 5, or 6, or title II or IV,; and
					(ii)by striking
			 section 5 or title II or IV to restrain such violation and
			 inserting this Act; and
					(B)in the matter
			 following paragraph (2), by inserting , to enforce this Act or any rule
			 promulgated or order issued under this Act, or to order the Administrator to
			 perform an act or duty under this Act which is not discretionary, as the case
			 may be after citizenship of the parties; and
				(2)in subsection (b)(1), by striking to
			 restrain and inserting respecting.
			21.Citizens’
			 petitionsSection 21 of the
			 Toxic Substances Control Act (15 U.S.C. 2620) is amended—
			(1)in subsection (a), by striking under
			 section 4, 6, or 8 or an order under section 5(e) or (6)(b)(2) and
			 inserting , order, or any other action authorized under this
			 Act; and
			(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking under section 4, 6, or 8 or an order under section 5(e),
			 6(b)(1)(A), or 6(b)(1)(B) and inserting or order or to initiate
			 other action authorized under this Act;
				(B)in paragraph (3),
			 by striking section 4, 5, 6, or 8 and inserting the
			 applicable provisions of this Act; and
				(C)in paragraph
			 (4)—
					(i)in
			 subparagraph (A), by striking a rulemaking proceeding and
			 inserting a proceeding authorized under this Act; and
					(ii)in subparagraph
			 (B)—
						(I)by striking
			 a proceeding to issue a rule under section 4, 6, or 8 or an order under
			 section 5(e) or 6(b)(2) and inserting a proceeding authorized
			 under this Act;
						(II)in clause
			 (i)—
							(aa)by
			 inserting or order after issuance of a
			 rule;
							(bb)by
			 striking or an order under section 5(e); and
							(cc)by striking
			 an unreasonable and inserting a substantial;
			 and
							(III)in clause
			 (ii)—
							(aa)by inserting
			 except as provided in clause (i) before in the case
			 of;
							(bb)by
			 striking issuance of a rule under section 6 or 8 or an order under
			 section 6(b)(2) and inserting promulgation of a rule, issuance
			 of an order, or imposition or issuance of a restriction or use condition under
			 this Act; and
							(cc)by striking
			 an unreasonable and inserting a
			 substantial.
							22.Employee
			 protectionSection 23 of the
			 Toxic Substances Control Act (15 U.S.C. 2622) is amended as follows:
			(1)In subsection
			 (a)—
				(A)by striking
			 employer may discharge and inserting manufacturer,
			 processor, or distributor may discharge;
				(B)by redesignating paragraphs (1), (2), and
			 (3) as paragraphs (2), (3), and (4), respectively;
				(C)by inserting
			 before paragraph (2), as redesignated by subparagraph (B) of this paragraph,
			 the following new paragraph:
					
						(1)provided, caused to be provided, or is
				about to provide or cause to be provided to the employer, the Federal
				Government, the appropriate official of the tribe, or the attorney general of a
				State information relating to any violation of, or any act or omission the
				employee reasonably believes to be a violation of any provision of this
				Act;
						;
				(D)in paragraph (3),
			 as redesignated by subparagraph (B) of this paragraph—
					(i)by
			 inserting concerning any such violation or after
			 testified or is about to testify; and
					(ii)by
			 striking or after Act;;
					(E)in paragraph (4),
			 as redesignated by subparagraph (B) of this paragraph, by inserting
			 or after Act;; and
				(F)by adding at the
			 end the following new paragraph:
					
						(5)objected to, or refused to participate in,
				any activity, policy, practice, or assigned task that the employee (or other
				such person) reasonably believed to be in violation of any provision of this
				Act.
						.
				(2)By striking
			 subsection (e) and amending subsections (b), (c), and (d) to read as
			 follows:
				
					(b)Remedy(1)Any employee who
				believes that the employee has been discharged or otherwise discriminated
				against by any person in violation of subsection (a) of this section may, not
				later than 180 days after the date on which such alleged violation occurs, file
				(or have any person file on the employee’s behalf) a complaint with the
				Secretary of Labor (hereinafter in this section referred to as the
				Secretary) alleging such discharge or discrimination and
				identifying the person responsible for such act. Upon receipt of such a
				complaint, the Secretary shall notify, in writing, the person named in the
				complaint of the filing of the complaint, of the allegations contained in the
				complaint, of the substance of evidence supporting the complaint, and of the
				opportunities that will be afforded to such person under paragraph (2).
						(2)(A)Not later than 60 days
				after the date of receipt of a complaint filed under paragraph (1) and after
				affording the complainant and the person named in the complaint an opportunity
				to submit to the Secretary a written response to the complaint and an
				opportunity to meet with a representative of the Secretary to present
				statements from witnesses, the Secretary shall initiate an investigation and
				determine whether there is reasonable cause to believe that the complaint has
				merit and notify, in writing, the complainant and the person alleged to have
				committed a violation of subsection (a) of the Secretary’s findings. If the
				Secretary concludes that there is reasonable cause to believe that a violation
				of subsection (a) of this section has occurred, the Secretary shall accompany
				the Secretary’s findings with a preliminary order providing the relief
				prescribed by paragraph (3)(B). Not later than 30 days after the date of
				notification of findings under this paragraph, either the person alleged to
				have committed the violation or the complainant may file objections to the
				findings or preliminary order, or both, and request a hearing on the record.
				The filing of such objections shall not operate to stay any reinstatement
				remedy contained in the preliminary order. Any such hearing shall be conducted
				expeditiously. If a hearing is not requested in such 30-day period, the
				preliminary order shall be deemed a final order that is not subject to judicial
				review.
							(B)(i)The Secretary shall
				dismiss a complaint filed under this subsection and shall not conduct an
				investigation otherwise required under subparagraph (A) unless the complainant
				makes a prima facie showing that any behavior described in paragraphs (1)
				through (5) of subsection (a) was a contributing factor in the unfavorable
				personnel action alleged in the complaint.
								(ii)Notwithstanding a finding by the
				Secretary that the complainant has made the prima facie showing required under
				clause (i), no investigation otherwise required under subparagraph (A) shall be
				conducted if the employer demonstrates, by clear and convincing evidence, that
				the employer would have taken the same unfavorable personnel action in the
				absence of that behavior.
								(iii)The Secretary may determine that
				a violation of subsection (a) has occurred only if the complainant demonstrates
				that any behavior described in paragraphs (1) through (5) of subsection (a) was
				a contributing factor in the unfavorable personnel action alleged in the
				complaint.
								(iv)Relief may not be ordered under
				subparagraph (A) if the employer demonstrates by clear and convincing evidence
				that the employer would have taken the same unfavorable personnel action in the
				absence of that behavior.
								(3)(A)Not later than 120 days
				after the date of conclusion of any hearing under paragraph (2), the Secretary
				shall issue a final order providing the relief prescribed by this paragraph or
				denying the complaint. At any time before issuance of a final order, a
				proceeding under this subsection may be terminated on the basis of a settlement
				agreement entered into by the Secretary, the complainant, and the person
				alleged to have committed the violation.
							(B)If, in response to a complaint filed
				under paragraph (1), the Secretary determines that a violation of subsection
				(a) has occurred, the Secretary shall order the person who committed such
				violation—
								(i)to take affirmative action to abate
				the violation;
								(ii)to reinstate the complainant to
				the complainant’s former position together with the compensation (including
				back pay), terms, conditions, and privileges of the complainant’s
				employment;
								(iii)to provide compensatory damages;
				and
								(iv)where appropriate, exemplary
				damages.
								If such
				an order is issued, the Secretary, at the request of the complainant, shall
				assess against the person against whom the order is issued a sum equal to the
				aggregate amount of all costs and expenses (including attorney’s and expert
				witness fees) reasonably incurred, as determined by the Secretary, by the
				complainant for, or in connection with, the bringing of the complaint upon
				which the order was issued.(C)If the Secretary finds that a
				complaint under paragraph (1) is frivolous or has been brought in bad faith,
				the Secretary may award to the prevailing employer a reasonable attorney’s fee,
				not exceeding $1,000, to be paid by the complainant.
							(4)If the Secretary
				has not issued a final decision within 210 days after the filing of the
				complaint, the complainant may bring an action at law or equity for de novo
				review in the appropriate district court of the United States with
				jurisdiction, which shall have jurisdiction over such an action without regard
				to the amount in controversy, and which action shall, at the request of either
				party to such action, be tried by the court with a jury. The proceedings shall
				be governed by the same legal burdens of proof specified in paragraph (2)(B).
				The court shall have jurisdiction to grant all relief necessary to make the
				employee whole, including injunctive relief and compensatory damages,
				including—
							(A)reinstatement with
				the same seniority status that the employee would have had, but for the
				discharge or discrimination;
							(B)the amount of back
				pay, with interest; and
							(C)compensation for
				any special damages sustained as a result of the discharge or discrimination,
				including litigation costs, expert witness fees, and reasonable attorney’s
				fees.
							(5)(A)Unless the complainant
				brings an action under paragraph (4), any employee or employer adversely
				affected or aggrieved by a final order issued under paragraph (3) may obtain
				review of the order in the United States Court of Appeals for the circuit in
				which the violation, with respect to which the order was issued, allegedly
				occurred or the circuit in which the complainant resided on the date of such
				violation. The petition for review must be filed within 60 days from the
				issuance of the final order of the Secretary. Such review shall conform to
				chapter 7 of title 5, United States Code. The commencement of proceedings under
				this subparagraph shall not, unless ordered by the court, operate as a stay of
				the order.
							(B)An order of the Secretary, with
				respect to which review could have been obtained under subparagraph (A) shall
				not be subject to judicial review in any criminal or other civil
				proceeding.
							(6)Whenever a person
				has failed to comply with an order issued under paragraph (3), the Secretary
				shall file a civil action in the United States district court for the district
				in which the violation was found to occur, or in the United States district
				court for the District of Columbia, to enforce such order. In actions brought
				under this paragraph, the district courts shall have jurisdiction to grant all
				appropriate relief, including injunctive relief and compensatory
				damages.
						(7)(A)A person on whose behalf
				an order was issued under paragraph (3) may commence a civil action against the
				person to whom such order was issued to require compliance with such order. The
				appropriate United States district court shall have jurisdiction, without
				regard to the amount in controversy or the citizenship of the parties, to
				enforce such order.
							(B)The court, in issuing any final order
				under this paragraph, may award costs of litigation (including reasonable
				attorney’s and expert witness fees) to any party whenever the court determines
				such award is appropriate.
							(c)Nondiscretionary
				dutyAny nondiscretionary duty imposed by this section shall be
				enforceable in a mandamus proceeding brought under section 1361 of title 28,
				United States Code.
					(d)Deliberate
				violationSubsection (a) shall not apply with respect to an
				employee of a manufacturer, processor, or distributor who, acting without
				direction from such manufacturer, processor, or distributor (or such person’s
				agent), deliberately causes a violation or alleged violation of any rule,
				order, regulation, or safety standard under this Act or any other law enforced
				by the
				Administrator.
					.
			23.Employment
			 effectsSection 24 of the
			 Toxic Substances Control Act (15 U.S.C. 2623) is amended—
			(1)in subsection (a)—
				(A)by striking
			 continuing and inserting periodic; and
				(B)by striking the em
			 dash and paragraphs (1) and (2) and inserting the implementation of this
			 Act.; and
				(2)in subsection
			 (b)—
				(A)in paragraph (1),
			 by striking section 4, 5, or 6 or a requirement of section 5 or
			 6 and inserting this Act;
				(B)in paragraph
			 (2)—
					(i)in subparagraph
			 (A), by striking by order issued and inserting in
			 writing,; and
					(ii)in subparagraph
			 (B)—
						(I)in clause (i), by
			 inserting and after the such request,; and
						(II)by striking
			 clause (ii) and redesignating clause (iii) as clause (ii); and
						(C)by amending
			 paragraph (4) to read as follows:
					
						(4)This section shall not be construed—
							(A)to require the
				Administrator to amend or repeal any rule or order under this Act; or
							(B)to impose a
				condition on the Administrator’s authority to issue orders or promulgate rules
				under this
				Act.
							.
				24.Administration
			 of the ActSection 26 of the
			 Toxic Substances Control Act (15 U.S.C. 2625) is amended—
			(1)by amending
			 subsection (b) to read as follows:
				
					(b)FeesThe Administrator shall, by rule, require
				the payment of a reasonable fee from any person required to submit data under
				this Act to defray the cost of administering this Act. In setting a fee under
				this subsection, the Administrator shall take into account the ability to pay
				of the person required to submit the data and the cost to the Administrator of
				reviewing such data. Such rules may provide for sharing such a fee in any case
				in which the expenses of data production are shared under this
				Act.
					;
				and
			(2)by redesignating
			 subsections (d) through (g) as subsections (f) through (i),
			 respectively;
			(3)by inserting after
			 subsection (c) the following new subsections:
				
					(d)Action with
				respect to specific chemical substancesAny action authorized under this Act to be
				taken by the Administrator through rule or order shall be made through order if
				the action applies to a single chemical substance or single category of
				chemical substances.
					(e)Action with
				respect to articles containing a chemical substance or mixtureNo
				action taken under this title with respect to articles containing a chemical
				substance or mixture shall apply to articles already introduced or delivered
				for introduction into commerce, unless the action is taken pursuant to section
				7 to address an imminent hazard and the Administrator has determined that
				action against articles introduced or delivered for introduction into commerce
				is necessary to protect health or the
				environment.
					;
				and
			(4)by adding at the
			 end the following new subsection:
				
					(j)RulemakingIn
				carrying out this Act, the Administrator is authorized to prescribe such
				regulations as are necessary to carry out this
				Act.
					.
			25.State
			 programsSection 28 of the
			 Toxic Substances Control Act (15 U.S.C. 2627) is amended—
			(1)in subsection (a)—
				(A)by amending the
			 subsection heading to read as follows:
					
						(a)State
				grants
						;
				(B)before For
			 the purpose of complementing, by inserting the following:
					
						(1)In
				general
						;
				(C)by inserting
			 and tribes after may make grants to
			 States;
				(D)by striking
			 unreasonable risks within the States and inserting risks
			 within the States and tribes;
				(E)by striking
			 is unable or is not likely to take and inserting has not
			 taken; and
				(F)by inserting
			 or tribe after no grant for any State;
				(2)by redesignating
			 subsections (b), (c), and (d) as paragraphs (2), (3), and (4),
			 respectively;
			(3)in paragraph (2),
			 as redesignated by paragraph (2) of this section—
				(A)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(B)in subparagraph
			 (A), as redesignated by subparagraph (A) of this paragraph—
					(i)by
			 redesignating subparagraphs (A) through (F) as clauses (i) through (vi),
			 respectively;
					(ii)in
			 clause (ii), as redesignated by clause (i), by inserting or
			 tribe; and
					(iii)by
			 striking subsection (a) each place it appears and inserting
			 paragraph (1);
					(C)in subparagraph (B), as redesignated by
			 subparagraph (B) of this paragraph—
					(i)by
			 striking paragraph (1) and inserting subparagraph
			 (A);
					(ii)by
			 inserting or tribe after State each place it
			 appears; and
					(iii)by
			 striking including cancer, birth defects, and gene
			 mutations,;
					(4)in paragraph (3),
			 as redesignated by paragraph (2) of this section, by striking subsection
			 (a) and inserting this subsection;
			(5)in paragraph (4), as redesignated by
			 paragraph (2) of this section, by striking subsection (a) and
			 inserting this subsection; and
			(6)by inserting at
			 the end the following new subsection:
				
					(b)State
				coordinationNot later than
				18 months after enactment of the Toxic Chemicals Safety Act of 2010, the
				Administrator shall establish a process to coordinate with State and tribal
				governments, on an on-going basis, to share data and priorities relating to the
				management of chemical substances and mixtures under this title and under
				programs operated by States and tribes, in keeping with requirements of section
				14. The areas for coordination shall include the following:
						(1)Grant funding
				under subsection (a).
						(2)Design and
				development of the public database established pursuant to section 8(d).
						(3)Development of a
				process by which confidential business information may be shared with the
				States under section 14.
						(4)Development of
				action plans under section
				38(d).
						.
			26.Authorization
			 for Appropriations
			(a)AuthorizationSection 29 of the Toxic Substances Control
			 Act (15 U.S.C. 2628) is amended to read as follows:
				
					29.Authorization
				for AppropriationsThere are
				authorized to be appropriated to the Administrator to carry out this Act such
				sums as necessary for each of fiscal years 2011 through
				2018.
					.
			27.Additional
			 requirements
			(a)Additional
			 requirementsThe Toxic
			 Substances Control Act (15 U.S.C. 2601 et seq.) is amended by adding after
			 section 31 the following new sections:
				
					32.Chemical
				substances and mixtures that are persistent, bioaccumulative, and
				toxic
						(a)IdentificationNot
				later than 1 year after the date of enactment of the Toxic Chemicals Safety Act
				of 2010, the Administrator shall by rule establish criteria to identify
				chemical substances and mixtures that are persistent, bioaccumulative, and
				toxic, or are degraded or metabolized into chemical substances that are
				persistent, bioaccumulative, and toxic, and for which there is documented
				evidence of exposure to humans or the environment.
						(b)PublicationNot
				later than 6 months after the promulgation of the rule under subsection (a),
				and every 3 years thereafter, the Administrator shall publish a list of all
				chemical substances and mixtures that meet those criteria, based on available
				scientific information.
						(c)Risk
				management
							(1)Expedited
				exposure reductionAs promptly as feasible and not later than 18
				months after the listing of a chemical substance or mixture under subsection
				(b), the Administrator shall impose conditions authorized under section 6(c) on
				the manufacture, processing, use, distribution in commerce, and disposal of
				such chemical substance or mixture necessary to achieve the greatest
				practicable reductions in exposure to the chemical substance or mixture.
							(2)Residual risk
				assessmentWithin one year after the effective date of such
				conditions, the Administrator shall determine whether the chemical substance or
				mixture meets the safety standard with the conditions imposed, taking into
				account the residual risk posed by continued exposure to the chemical substance
				or mixture, and shall impose any further conditions authorized under section
				6(c) necessary to ensure that the chemical substance or mixture meets the
				safety standard.
							(d)Manufacturer
				duties
							(1)No minimum data
				setNotwithstanding the requirements of section 4(a) of this
				title, manufacturers and processors of chemical substances or mixtures listed
				pursuant to subsection (b) shall not be required to submit a minimum data set
				for such chemical substances or mixtures, unless requested to do so by the
				Administrator.
							(2)DeclarationNot
				later than 6 months after a chemical substance or mixture is listed under
				subsection (b), manufacturers and processors of such chemical substance or
				mixture shall submit the declaration required by section 8(a)(2).
							(e)New chemical
				substances and new uses
							(1)For each new
				chemical substance subject to section 5(a)(1), the Administrator shall
				determine whether the chemical substance or mixture, or a degradation product
				or metabolite of the chemical substance or mixture, meets the criteria
				established under subsection (a) of this section.
							(2)For each chemical
				substance or mixture identified in paragraph (1), and for any proposed new use
				of a chemical substance subject to section 5(a)(1) that is identified in
				subsection (b), the Administrator shall allow manufacture, processing, and
				distribution in commerce of the substance only for a use which the
				Administrator determines meets the requirements of section 6(e).
							33.Children’s
				environmental health
						(a)Children’s
				environmental health research
							(1)In
				generalSubject to amounts made available in advance in
				appropriations Acts, the Administrator shall enter into contracts and make
				grants to further understanding of the vulnerability of children to chemical
				substances.
							(2)ConsultationContracts
				and grants under this section shall be made in consultation with Science
				Advisory Board on Children’s Health and Toxic Substances established under
				subsection (b) and the Children's Health Protection Advisory Committee
				established in response to Executive Order 13045.
							(b)Science advisory
				board on children’s health and toxic substances
							(1)EstablishmentNot later than 90 days after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, the Administrator shall
				consult with the head of any other appropriate Federal agency to establish an
				advisory board to be known as the Science Advisory Board on Children’s
				Health and Toxic Substances. The Board, and any subcommittee thereof,
				shall be subject to the Federal Advisory Committee Act (5 U.S.C. App.).
							(2)PurposesThe
				purposes of the Science Advisory Board on Children’s Health and Toxic
				Substances shall be to provide independent advice, expert consultation, and
				peer review upon the request of the Administrator on the scientific and
				technical aspects of issues relating to the implementation of this title with
				respect to protecting children’s health under this Act.
							(3)CompositionThe
				Administrator shall—
								(A)appoint the
				members of the Board, including, at a minimum, one employee of—
									(i)the National
				Institute of Environmental Health Sciences;
									(ii)the Centers for
				Disease Control and Prevention;
									(iii)the National
				Toxicology Program;
									(iv)the National
				Cancer Institute;
									(v)the National
				Tribal Science Council; and
									(vi)not fewer than 3
				centers of children’s health at leading universities;
									(B)ensure that at
				least 1/3 of the members of the Board have specific
				scientific expertise in the relationship of chemical exposures to prenatal,
				infant, and children’s health; and
								(C)ensure that all
				appointments shall be made without regard to political affiliation or political
				activity, unless required by Federal statute.
								(4)Disclosure
								(A)The Administrator
				shall make publicly available in accordance with subparagraph (B) the following
				information:
									(i)A
				description of the process used to establish and appoint the members of the
				advisory committee, including the following:
										(I)The process for
				identifying prospective members.
										(II)The process of
				selecting members for balance of viewpoints or expertise.
										(ii)A
				list of all current members, including, for each member, the following:
										(I)The name of any
				person or entity that nominated the member.
										(II)The reason the
				member was appointed to the committee.
										(III)Whether the
				member is designated as a special government employee or a
				representative.
										(IV)In the case of a
				representative, the individuals or entity whose viewpoint the member
				represents.
										(iii)A list of all
				members designated as special government employees for whom written
				certifications were made under section 208(b) of title 18, United States Code,
				a summary description of the conflict necessitating the certification, and the
				reason for granting the certification.
									(iv)Transcripts or
				audio or video recordings of all meetings of the committee.
									(v)Any additional
				information considered relevant by the head of the agency to which the advisory
				committee reports.
									(B)(i)Except as provided in
				clause (ii), the Administrator shall make the information required to be
				disclosed under subparagraph (A) available electronically on the official
				public internet site of the agency at least 15 calendar days before each
				meeting of an advisory committee. If the Administrator determines that such
				timing is not practicable for any required information, the information shall
				be made available as soon as practicable but no later than 48 hours before the
				next meeting of the committee. The Administrator may withhold from disclosure
				any information that would be exempt from disclosure under section 552 of title
				5, United States Code.
									(ii)The Administrator shall make
				available electronically, on the official public internet site of the agency, a
				transcript or audio or video recording of each advisory committee meeting not
				later than 30 calendar days after the meeting.
									(c)Biomonitoring
							(1)Study
								(A)If, through studies performed pursuant to
				grants and contracts under subsection (a), testing or biomonitoring under
				section 4, or other available research, the Administrator identifies a chemical
				substance (or a metabolite or degradation product of such substance) that is
				likely to be present in human biological media at a level above that normally
				found in such media that is likely to have adverse effects on early childhood
				development, the Administrator shall, except as provided in subparagraph (B),
				coordinate with the Secretary of Health and Human Services to conduct, not
				later than 2 years after the date on which the Administrator makes such
				identification, a biomonitoring study to determine the presence of the chemical
				substance in human biological media in, at a minimum, pregnant women and
				infants.
								(B)A biomonitoring
				study under subparagraph (A) shall not be required if—
									(i)the Administrator
				determines that the chemical substance is already subject to equivalent
				testing;
									(ii)the
				Administrator has determined that the chemical substance meets the safety
				standard; or
									(iii)a safety
				standard determination is pending, and the Administrator determines that such a
				study is not required to complete the determination.
									(2)PublicationUpon
				completion of any biomonitoring study conducted pursuant to paragraph (1), the
				Administrator shall publish the results of the study on the public database
				established pursuant to section 8(d).
							(3)Positive
				results
								(A)DisclosureWhenever a chemical substance or mixture
				(or a metabolite or degradation product of such substance or mixture) is
				determined to be present in human biological media in a biomonitoring study
				conducted pursuant to paragraph (1), the manufacturers and processors of such
				chemical substance or mixture shall, not later than 180 days after the date of
				publication of such study, disclose to the Administrator, commercial customers
				of the manufacturers and processors, consumers, and the public—
									(i)all known uses of
				the chemical substance or mixture; and
									(ii)all articles in
				which the chemical substance or mixture is or is expected to be present.
									(B)Cost and form of
				disclosureInformation under clauses (i) and (ii) of subparagraph
				(A) shall be—
									(i)added to the
				public database established pursuant to section 8(d); and
									(ii)made readily
				accessible and free of charge by each applicable manufacturer and processor in
				electronic format to the commercial customers of such manufacturer or
				processor, consumers, and the public.
									34.Reduction of
				animal-based testing
						(a)Duties of the
				AdministratorThe Administrator shall take action to minimize the
				use of animals in testing of chemical substances or mixtures, including—
							(1)encouraging and
				facilitating, where practicable—
								(A)use of existing
				data of sufficient scientific quality;
								(B)use of test
				methods that eliminate or reduce the use of animals but provide data of high
				scientific quality;
								(C)grouping of 2 or
				more chemical substances into scientifically appropriate categories where
				testing of one chemical substance will provide reliable and useful data on
				others in the category;
								(D)formation of
				industry consortia to jointly conduct testing to avoid unnecessary duplication
				of tests; and
								(E)parallel
				submission of data from animal-based studies and from emerging methods and
				models;
								(2)funding research
				and validation studies to reduce, refine, and replace the use of animal tests
				in accordance with this subsection;
							(3)in consultation
				with the Interagency Coordinating Committee on the Validation of Alternative
				Methods, and after providing an opportunity for public comment, developing a
				strategic plan to promote the development and implementation of alternative
				test methods and testing strategies to generate information used for safety
				standard determinations under section 6(b) that do not use animals, including
				toxicity pathway-based risk assessment, in vitro studies, systems biology,
				computational toxicology, bioinformatics, and high-throughput screening;
				and
							(4)biennially
				reporting to Congress on progress made in implementing this section.
							(b)List of
				methodsNot later than 1 year
				after the date of enactment of the Toxic Chemicals Safety Act of 2010, and
				triennially thereafter, the Administrator, in consultation with the Interagency
				Coordinating Committee on the Validation of Alternative Methods, shall publish
				a list of demonstrated testing methods that reduce the use of animals in
				testing.
						(c)Criteria for
				adapting or waiving animal testing requirementsUpon request from
				a manufacturer or processor that is required to conduct animal-based testing of
				a chemical substance or mixture under this title, the Administrator may adapt
				or waive such requirement in part or in whole if the Administrator determines
				that—
							(1)there is
				sufficient weight-of-evidence that a chemical substance or mixture has, or does
				not have, a particular property for which such testing would be
				required;
							(2)testing for a
				specific adverse effect is technically not practicable to conduct as a
				consequence of the substance characteristics; or
							(3)a chemical
				substance or mixture cannot be tested in animals at concentrations that do not
				result in significant pain or distress as a consequence of the substance
				characteristics, such as potential to cause severe corrosion or severe
				irritation to tissues.
							A waiver
				under this subsection does not waive the duty of the manufacturer or processor
				to demonstrate that the chemical substance or mixture meets the safety standard
				under section 5(a) or section 6(b).35.Safer
				alternatives and green chemistry and engineering
						(a)Safer
				alternatives
							(1)IncentivesNot
				later than 1 year after the date of enactment of the
				Toxic Chemicals Safety Act of
				2010, the Administrator shall, after notice and opportunity for
				comment, establish a program to create incentives for the development of safer
				alternatives to existing chemical substances and mixtures that reduce or avoid
				the use and generation of hazardous chemical substances or mixtures. The
				program under this paragraph shall include—
								(A)recognition for a
				chemical substance or mixture, an article containing such substance or mixture,
				or a non-chemical alternative, determined by the Administrator under paragraph
				(2) to be a safer alternative for all intended uses or for a particular use of
				an existing chemical substance or mixture by means of a special designation
				intended for use in marketing the safer alternative, and periodic public
				awards; and
								(B)such other
				financial or non-financial incentives as the Administrator considers to be
				appropriate to encourage the development, marketing, and use of chemical
				substances or mixtures, articles containing such substances or mixtures, or
				non-chemical alternatives, determined by the Administrator to be safer
				alternatives for all uses or for particular uses of existing chemical
				substances or mixtures.
								(2)Safer
				alternative assessmentAny person seeking approval for a safer
				alternative under this section shall submit to the Administrator an
				application, including the safer alternative data set described in subparagraph
				(A) and shall bear the burden of demonstrating that the safer alternative
				standard is met, pursuant to subparagraph (B).
								(A)Safer
				alternative data setNot
				later than one year after the date of enactment of the Toxic Chemicals Safety
				Act of 2010, the Administrator shall establish, by rule, the data that
				constitute the safer alternative data set. The rule shall identify the
				information that the Administrator determines will be useful for the safer
				alternative standard determination under subparagraph (B) and shall
				include—
									(i)chemical identity
				for the applicant alternative chemical substance or mixture, article containing
				such substance or mixture, or non-chemical alternative and the chemical
				substance or mixture targeted for substitution;
									(ii)the proposed use,
				if applicable, or all intended uses of the applicant alternative;
									(iii)substance
				characteristics, toxicological properties, and biological and environmental
				fate and transport data for the applicant alternative;
									(iv)known and
				potential exposures for the applicant alternative;
									(v)a
				comparative analysis of the applicant alternative and the chemical substance or
				mixture targeted for substitution based on the best publicly-available science
				on the targeted substance demonstrating that the applicant alternative will
				involve lower hazard, lower exposure, or both; and
									(vi)a
				demonstration that the applicant alternative is effective for the proposed use
				or for all intended uses, as applicable.
									The
				rule shall require any person applying for approval of a safer alternative to
				submit the safer alternative data set, and may provide a form for such
				application.(B)Safer
				alternative standard determinationThe Administrator shall,
				following the submission of a safer alternative data set pursuant to
				subparagraph (A), approve the applicant alternative chemical substance or
				mixture, article containing such substance or mixture, or non-chemical
				alternative for the proposed use or uses if the Administrator determines that
				the proposed alternative is effective for the proposed use or uses and—
									(i)provides a
				reasonable certainty of no harm from the aggregate exposure to the alternative
				substance from intended uses, including to vulnerable populations, and protects
				the public welfare, considering the lifecycle of the alternative substance and
				cumulative exposures and other relevant considerations, and, when compared to
				the chemical substance or mixture targeted for substitution—
										(I)reduces the
				potential for harm to human health or the environment;
										(II)has been shown
				not to be persistent or bioaccumulative, while the chemical substance or
				mixture targeted for substitution has not; or
										(III)does not require the use of hazardous,
				persistent, or bioaccumulative substances during its manufacture or processing,
				while the chemical substance or mixture targeted for substitution does;
				or
										(ii)in the case that the applicant alternative
				cannot provide a reasonable certainty of no harm from the aggregate exposure to
				the alternative substance from intended uses, including to vulnerable
				populations, and protect the public welfare, considering the lifecycle of the
				alternative substance and cumulative exposures and other relevant
				considerations, the chemical substance or mixture targeted for substitution had
				been granted or would qualify for a critical use exemption under section 6(e)
				and the applicant alternative chemical substance or mixture, article containing
				such substance or mixture, or non-chemical alternative, when compared to the
				chemical substance or mixture targeted for substitution—
										(I)reduces the
				potential for harm to human health or the environment;
										(II)has been shown not to be persistent or
				bioaccumulative, while the chemical substance or mixture targeted for
				substitution has not; or
										(III)does not require the use of hazardous,
				persistent, or bioaccumulative substances during its manufacture or processing,
				while the chemical substance or mixture targeted for substitution does.
										Any applicant
				alternative approved under this section shall be exempt from the requirements
				of sections 4, 5, and 6 for the uses considered and approved in the approval
				under this section, except that any approval under this section shall expire
				after 15 years, at which time a renewal will be required pursuant to section
				6(b).(C)Consideration in
				determinationAny safer alternative standard determination made
				under this subsection shall be considered by the Administrator in making a
				safety standard determination under section 6(b) or in granting an exemption
				under section 6(e) for the chemical substance or mixture targeted for
				substitution by the application under this subsection.
								(b)Green
				chemistry
							(1)Green chemistry
				research networkNot later than 2 years after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, and subject to amounts
				made available in advance in appropriations Acts, the Administrator shall
				establish an interdisciplinary network of regional centers, to support the
				research, development, and adoption of safer alternatives to existing chemical
				substances and mixtures, particularly chemical substances and mixtures listed
				on the priority list under section 6(a).
							(2)Green chemistry
				and engineering researchSubject to amounts made available in
				advance in appropriations Acts, the Administrator shall make grants and enter
				into contracts to promote and support the research, development, and adoption
				of safer alternatives to existing chemical substances and mixtures.
							(3)Green chemistry
				workforce education and training program
								(A)Establishment of
				programThe Administrator shall establish a program to facilitate
				the development of a workforce, including industrial and scientific workers,
				that produces safer alternatives to existing chemical substances and
				mixtures.
								(B)GoalsThe goals of the program established under
				subparagraph (A) are to provide workforce training on skills that will—
									(i)facilitate the
				expansion of green chemistry in the United States to create new and safer
				jobs;
									(ii)develop a
				scientifically and technically trained green chemistry workforce in the United
				States;
									(iii)inform and
				engage communities about green chemistry; and
									(iv)promote
				innovation and strong public health and environmental protections.
									(C)ImplementationThe
				Administrator shall, subject to amounts made available in advance in
				appropriations Acts, implement the program established under subparagraph (A)
				to achieve the goals under subparagraph (B), including by—
									(i)promoting the
				development of a broad range of skills relevant to the production and use of
				safer alternatives to existing chemical substances and mixtures, including
				their design, manufacturing, and use and disposal;
									(ii)developing
				partnerships with educational institutions, training organizations, private
				sector companies, community organizations, labor unions, and other non-profit
				organizations; and
									(iii)in coordination
				with the Secretary of Labor and the Secretary of Energy, providing grants to
				State and local governments and to the partnerships established pursuant to
				clause (ii) to promote and support activities consistent with achieving the
				goals under subparagraph (B).
									36.International
				cooperation and agreements
						(a)CooperationIn coordination with the Secretary of State
				and the head of any other Federal agency, as appropriate, the Administrator
				shall cooperate with any international effort which the Administrator
				determines has broad international support and a reasonable expectation of
				success—
							(1)to develop a
				common protocol or electronic database relating to chemical substances and
				mixtures; or
							(2)to develop safer
				alternatives for chemical substances and mixtures.
							(b)Prohibition
							(1)ProhibitionExcept as provided in paragraph (2),
				notwithstanding any other provision of law, effective 3 years after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, no person shall
				manufacture, process, distribute in commerce, use for commercial purposes, or
				dispose of the following chemical substances, except in a manner determined by
				the Administrator to be protective of health and the environment:
								(A)Hexabromobiphenyl.
								(B)Hexachlorobenzene.
								(C)Hexabromodiphenyl
				ether and Heptabromodiphenyl ether and congeners in the commercial OctaBDE
				mixture.
								(D)Pentachlorobenzene.
								(E)Tetrabromodiphenyl
				ether and pentabromodiphenyl ether and congeners in the commercial PentaBDE
				mixture.
								(2)ExceptionIf
				the United States deposits its instrument of ratification for the Stockholm
				Convention, the PIC Convention, or the LRTAP POPs Protocol before the
				prohibition under paragraph (1) has taken effect, the effective date of the
				prohibition shall be determined in keeping with the requirements of the
				applicable agreement.
							(c)Notice of
				restrictions under international agreementsNot later than 60 days after the enactment
				of the Toxic Chemicals Safety Act of 2010, the Administrator, in consultation
				with the Secretary of State, shall publish in the Federal Register a notice of
				the chemical substances or mixtures that are subject to the Stockholm
				Convention, the PIC Convention, and the LRTAP POPs Protocol, including
				conditions or restrictions relating to such chemical substances or mixtures
				imposed by such agreements or by foreign governments pursuant to such
				agreements.
						(d)Implementing
				agreementsIn consultation with the Secretary of State and the
				head of any other appropriate Federal agency (as determined by the
				Administrator), the Administrator shall implement the provisions of
				international agreements (and any subsequent amendment to such agreements)
				related to chemical substances and mixtures to which the United States becomes
				a party. Such implementation shall provide notice at each step in the listing
				and delisting process as required in such agreements and include requirements
				that:
							(1)Not later than 30
				days after the United States deposits its instrument of ratification for the
				Stockholm Convention, the PIC Convention, the LRTAP POPs Protocol, or any other
				international agreement related to chemical substances and mixtures, or not
				later than 30 days after the listing of any chemical substance or mixture
				subsequently added under such an instrument has entered into force for the
				United States, (whichever occurs earlier), the Administrator shall provide
				public notice of the chemical substances or mixtures that are subject to that
				agreement, and shall provide similar public notice of any chemical substance or
				mixture subsequently added under such agreement. In providing such notice, the
				Administrator may specify the applicable requirements for individual chemical
				substances or mixtures.
							(2)Whenever a
				chemical substance or mixture is proposed for listing under an international
				agreement to which the United States is a party, the Administrator shall
				publish in the Federal Register a notice that—
								(A)includes any
				relevant toxicity, exposure, and risk information related to the chemical
				substance or mixture known to the Administrator, as well as any domestic
				activities involving the chemical substance or mixture known to the
				Administrator;
								(B)includes a summary
				of the process, under the international agreement, for the listing or delisting
				step that was taken, including criteria applied in that process and records
				generated by the international body during that process;
								(C)requires any
				person that manufactures, processes, distributes in commerce, uses, or disposes
				of the chemical substance or mixture to provide to the Administrator any
				information that the Administrator determines to be necessary to assist the
				United States in its consideration of the proposal; and
								(D)provides an
				opportunity for public comment on the proposed listing of the chemical
				substance or mixture.
								The
				comments and information received under this paragraph shall be placed in a
				public docket and shall be considered in the Administrator’s review of the
				proposal.(3)Any chemical
				substance or mixture listed under an international agreement to which the
				United States is a party that is not already subject to conditions under
				section 6(c) or already listed on the priority list under section 6(a) shall be
				promptly added to the priority list under section 6(a).
							(4)If there are
				applicable obligations for a chemical substance or mixture under more than one
				international agreement to which the United States is a party, the most
				stringent of such obligations shall apply to ensure compliance with each of
				those agreements.
							(e)RulesThe
				Administrator may promulgate such rules as the Administrator determines
				necessary to cooperate with international efforts pursuant to subsection (a)
				and to implement international agreements related to chemical substances and
				mixtures pursuant to subsection (d).
						(f)Effect on other
				provisions of lawNothing in this section shall affect the
				authority of the Administrator to regulate a chemical substance or mixture
				under any other provision of law, provided that such regulation—
							(1)is not less
				stringent than actions prescribed by this section; and
							(2)does not impair
				the ability of the United States to comply with obligations under international
				agreements (and any subsequent amendment to such agreements) related to
				chemical substances and mixtures to which the United States becomes a
				party.
							(g)DefinitionsIn
				this section:
							(1)LRTAP
				ConventionThe term LRTAP Convention means the
				Convention on Long-Range Transboundary Air Pollution, adopted in Geneva on
				November 13, 1979, and any subsequent amendment or protocol.
							(2)LRTAP POPs
				ProtocolThe term LRTAP POPs Protocol means the
				Protocol on Persistent Organic Pollutants to the LRTAP Convention, adopted in
				Aarhus on June 24, 1998, and any subsequent amendment.
							(3)Stockholm
				ConventionThe term Stockholm Convention means the
				Stockholm Convention on Persistent Organic Pollutants adopted in Stockholm on
				May 22, 2001, and any subsequent amendment or protocol.
							37.Data
				qualityNot later than 18
				months after the date of enactment of the Toxic Chemicals Safety Act of 2010, the
				Administrator shall, by order, after notice and opportunity for comment,
				establish and implement procedures to ensure data quality under this Act
				including, at a minimum, requirements that—
						(1)not less than
				annually, the Administrator randomly inspect commercial and private
				laboratories that develop the data required under this title;
						(2)annually, the
				Administrator perform a comprehensive data audit on a subset, as selected by
				the Administrator, of the data submissions under this title;
						(3)the Administrator
				have access to all records of privately sponsored health and safety studies
				initiated in response to requirements under this title; and
						(4)the submitter of
				any study conducted by a third party in response to requirements under this
				title disclose to the Administrator and the public, at the time of submission,
				the sources of any funding used for the conduct or publication of the study
				received by the researchers who conducted the study.
						38.Hot
				spots
						(a)CriteriaNot later than 1 year after the date of
				enactment of the Toxic Chemicals Safety Act of 2010, the Administrator shall
				promulgate a rule to—
							(1)establish criteria
				for the determination of disproportionate exposure, which shall include
				criteria for identification of average exposure levels in the United States and
				criteria for identification of exceedences that are significant based on their
				potential impact on health or the environment;
							(2)establish criteria
				to identify any locality that is disproportionately exposed; and
							(3)develop a method
				for data collection on and categorization of patterns of disproportionate
				exposure and associated adverse effects.
							(b)Identification
							(1)In
				generalNot later than 18 months after promulgation of the rule
				under subsection (a), the Administrator shall identify localities within the
				United States subject to disproportionate exposure.
							(2)Use of
				dataIn identifying localities under paragraph (1), the
				Administrator—
								(A)shall use data
				contained in the National Air Toxic Assessment Database; and
								(B)may use other data
				available to the Administrator, including data developed pursuant to—
									(i)the Safe Drinking
				Water Act (42 U.S.C. 300f et seq.);
									(ii)the Solid Waste
				Disposal Act (42 U.S.C. 6901 et seq.);
									(iii)the
				Comprehensive Environmental Response, Compensation, and Liability Act of 1980
				(42 U.S.C. 9601 et seq.);
									(iv)the Emergency
				Planning and Community Right-to-Know Act of 1986 (42 U.S.C. 11001 et seq.);
				and
									(v)the National
				Environmental Public Health Tracking program at the Centers for Disease Control
				and Prevention.
									(3)Public
				participationThe Administrator shall provide an opportunity for
				State, local, and tribal governments and members of the public to nominate
				localities for which there may be disproportionate exposure for inclusion in
				the identification of localities under paragraph (1).
							(c)Hot spot
				list
							(1)In
				generalNot later than 180 days after completing the
				identification of localities under subsection (b)(1), the Administrator shall,
				after notice and consultation with all applicable State, local, and tribal
				health and environmental officials, legislators and other elected officials,
				and members of the public, publish a list of the localities subject to
				disproportionate exposure identified pursuant to such subsection in the Federal
				Register and make such list available electronically. The initial list shall
				include at least 20 localities.
							(2)UpdatingNot
				later than 5 years after the date of publication of the list under paragraph
				(1), and at least once every 5 years thereafter, the Administrator shall update
				and republish such list. The Administrator may update and republish such list
				to add new localities that meet the criteria under subsection (a), or to remove
				localities when the Administrator determines that the percentage exposure
				reduction goal for such a locality established pursuant to subsection (d) has
				been achieved and no further action is needed. The Administrator shall notify
				all applicable State, local, and tribal health and environmental officials,
				legislators and other elected officials, and members of the public of such an
				updated listing.
							(d)Action
				plansNot later than 1 year after publishing or updating the list
				under subsection (c), the Administrator shall coordinate with State, local, and
				tribal governments and members of the public to develop, for each locality
				identified on the list, an action plan to reduce disproportionate exposure
				within such locality. Each such action plan shall include—
							(1)identification of
				the chemical substances and mixtures that contribute to the disproportionate
				exposure (including exposure levels, sources, and pathways);
							(2)a description of
				actions to be undertaken by the Administrator or State, local, or tribal
				governments, to reduce disproportionate exposure within the locality;
							(3)a percentage
				exposure reduction goal for each chemical substance and mixture identified
				under paragraph (1); and
							(4)a timeline to
				achieve the percentage exposure reduction goal under paragraph (3).
							(e)Report to
				CongressBeginning on the date that is one year after the
				development of the first action plan under subsection (d), and annually
				thereafter, the Administrator shall—
							(1)prepare and submit
				to Congress an annual report identifying—
								(A)each locality
				added to the list in the prior year under subsection (c);
								(B)each action plan
				developed in the prior year under subsection (d);
								(C)the progress on
				each action plan to date; and
								(D)the reasons why
				any timelines for percentage exposure reductions were not met and the revised
				timeline for meeting those reductions; and
								(2)make the report
				available to the public in the public database established under section
				8(d).
							(f)LocalityIn
				this section, the term locality means any geographical area in
				which the Administrator identifies disproportionate exposure and may include a
				county, city, town, neighborhood, census tract, zip code, or other commonly
				understood political or geographical subdivision.
						39.Exemption for
				chemical substances or mixtures based on intrinsic properties
						(a)Authority to
				Exempt Certain Chemical Substances and Mixtures Based on Intrinsic
				PropertiesIf the
				Administrator determines that scientific consensus exists that the intrinsic
				properties of a chemical substance or mixture are such that it does not and
				would not pose any risk of injury to health or the environment under any
				current, proposed, or anticipated levels of production, patterns of use, or
				exposures arising at any stage across the lifecycle of the substance or
				mixture, the Administrator may, by order, exempt the substance or mixture, or
				particular uses of the substance or mixture, from one or more of the
				requirements of sections 4, 5, 6 and 8 of this Act. A determination under this
				section shall be based on consideration of the intrinsic properties of the
				substance or mixture, and shall not be based on findings or assumptions of low
				human or environmental exposure to the substance or mixture.
						(b)Notice of
				determination and exemptionWithin 30 days of determining and
				exempting, pursuant to subsection (a), a chemical substance or mixture, or a
				particular use of a chemical substance or mixture, the Administrator shall
				publish in the Federal Register, and shall add to the public database
				established pursuant to section 8(d), a notice that provides the specific
				identity of the chemical substance or mixture, and, for a particular use
				determined and exempted under subsection (a), the particular use of the
				substance or mixture, that the Administrator has determined and exempted under
				subsection (a) and that explains and documents the basis for the
				Administrator’s determination and exemption.
						(c)Reconsideration
				of Determination and Exemption
							(1)In
				GeneralThe Administrator may
				reconsider and revoke or modify any determination or exemption under subsection
				(a) at any time if the Administrator determines that the conditions of
				subsection (a) are no longer met, or that such action is necessary to protect
				human health or the environment or is otherwise in the public interest. In the
				event of such revocation or modification, the Administrator shall provide
				public notice of the grounds for that determination and publish such notice on
				the public database established pursuant to section 8(d).
							(2)Effective
				DateAny revocation or modification undertaken pursuant to this
				subsection shall not take effect prior to the date that is one year after
				public notice of the determination, unless an earlier effective date is
				necessary to protect human health or the environment.
							(d)Prior regulatory
				exemptionsNot later than one year after the date of enactment of
				the Toxic Chemicals Safety Act of 2010, exemptions granted by the Administrator
				pursuant to section 5(h)(4) of this Act prior to the date of enactment of the
				Toxic Chemicals Safety Act of 2010, as such section was in effect before such
				date of enactment, shall be reviewed by the Administrator and continued in
				effect under the authority granted by this section, as appropriate. Such an
				exemption shall continue to be in effect until such date as the Administrator
				determines, by order, that—
							(1)the exemption is
				not authorized or not appropriate under this section, at which time the
				exemption shall cease to be in effect; or
							(2)the exemption is
				authorized and appropriate under this section, at which time the Administrator
				may issue an order to modify or continue in effect the exemption pursuant to
				subsection (a).
							(e)No limitation on
				authorityNothing in this section shall be construed to limit or
				otherwise affect the Administrator’s authority under any other provision of
				this Act.
						40.Application of
				this Act to Federal agencies
						(a)In
				generalExcept as provided in
				subsection (e), each Federal agency, and any officer, agent, or employee
				thereof, shall be subject to, and comply with, all applicable requirements of
				this Act, both substantive and procedural, in the same manner, and to the same
				extent, as any person subject to such requirements. The substantive and
				procedural requirements referred to in this subsection include—
							(1)any rule or
				order;
							(2)any civil or
				administrative penalty or fine, regardless of whether such penalty or fine is
				punitive or coercive in nature or is imposed for isolated, intermittent, or
				continuing violations;
							(3)any requirement
				for reporting;
							(4)any provision for
				injunctive relief and such sanctions as may be imposed by a court to enforce
				such relief; and
							(5)payment of user
				fees under section 26(b).
							(b)Waiver of
				immunityThe United States hereby expressly waives any immunity
				otherwise applicable to the United States with respect to any substantive or
				procedural requirement referred to under subsection (a).
						(c)Civil
				penaltiesNo agent, employee, or officer of the United States
				shall be personally liable for any civil penalty under this Act with respect to
				any act or omission within the scope of the official duties of the agent,
				employee, or officer.
						(d)Criminal
				sanctionsAn agent, employee, or officer of the United States
				shall be subject to any criminal sanction (including any fine or imprisonment)
				under this Act, but no Federal agency shall be subject to any such
				sanction.
						(e)Exemption
							(1)In
				generalIf the President determines it is in the paramount
				interest of the United States, the President may grant an exemption for any
				Federal agency from compliance with any requirement of this Act.
							(2)Lack of
				appropriationNo exemption shall be granted under paragraph (1)
				due to lack of appropriation unless the President has specifically requested
				such appropriation as a part of the budgetary process and the Congress has
				failed to make available such requested appropriation.
							(3)Period of
				exemptionAny exemption granted under paragraph (1) shall be for
				a period of not more than 1 year, but additional exemptions may be granted for
				periods not to exceed 1 year upon the President's making a new determination
				that such exemption is in the paramount interest of the United States.
							(4)ReportAnnually after the date of enactment of the
				Toxic Chemicals Safety Act of 2010, the President shall report to the Congress
				all exemptions under this subsection granted during the preceding calendar
				year, together with the reason for granting each such exemption.
							(f)Administrative
				enforcement actions
							(1)In
				generalThe Administrator may
				commence an administrative enforcement action against any Federal agency
				pursuant to the enforcement authorities contained in this Act. The
				Administrator shall initiate an administrative enforcement action against such
				agency in the same manner and under the same circumstances as an action would
				be initiated against another person. Any voluntary resolution or settlement of
				an administrative enforcement action shall be set forth in a consent
				order.
							(2)FinalNo
				administrative order issued to a Federal agency shall become final until such
				agency has had the opportunity to confer with the
				Administrator.
							.
			(b)Conforming
			 amendmentThe table of contents for the Toxic Substances Control
			 Act is amended by adding after the item relating to section 31, the following
			 new items:
				
					
						Sec. 32. Chemical substances and mixtures that are persistent,
				bioaccumulative, and toxic.
						Sec. 33. Children’s environmental health.
						Sec. 34. Reduction of animal-based testing.
						Sec. 35. Safer alternatives and green chemistry and
				engineering.
						Sec. 36. International cooperation and agreements.
						Sec. 37. Data quality.
						Sec. 38. Hot spots.
						Sec. 39. Exemption for chemical substances or mixtures based on
				intrinsic properties.
						Sec. 40. Application of this Act to Federal
				agencies.
					
					.
			
